 



    CONFORMED COPY   Exhibit 10.8(b)

1 September 2005
AGREEMENT FOR THE SALE AND PURCHASE OF THE
BUSINESS AND ASSETS OF TRAVELEX UK LIMITED
TRM
(1) TRAVELEX UK LIMITED
(2) TRM (ATM) LIMITED
(3) TRM CORPORATION

 



--------------------------------------------------------------------------------



 

\

CONTENTS

          Clause   Page  
1. DEFINITIONS AND INTERPRETATION
    1  
 
       
2. AGREEMENT FOR SALE
    15  
 
       
3. EXCLUDED ASSETS
    16  
 
       
4. CONDITIONS
    16  
 
       
5. BETWEEN EXCHANGE AND COMPLETION
    17  
 
       
6. CONSIDERATION
    19  
 
       
7. COMPLETION ACCOUNTS
    21  
 
       
8. APPOINTMENT OF INDEPENDENT ACCOUNTANTS
    22  
 
       
9. COMPLETION
    24  
 
       
10. CONTRACTS
    27  
 
       
11. THIRD PARTY CONSENTS
    28  
 
       
12. DEBTORS AND CREDITORS
    30  
 
       
13. EMPLOYEES
    31  
 
       
14. WARRANTIES
    33  
 
       
15. PROTECTION OF THE INTERESTS OF THE BUYER
    36  
 
       
16. OBLIGATIONS AFTER COMPLETION AND FURTHER ASSURANCE
    39  
 
       
17. VAT
    40  
 
       
18. GUARANTEE
    41  
 
       
19. PAYMENTS AND INTEREST
    43  
 
       
20. ASSIGNMENT
    44  
 
       
21. CONDUCT OF INDEMNITY CLAIMS
    44  
 
       
22. ANNOUNCEMENTS AND CONFIDENTIALITY
    46  
 
       
23. COSTS
    47  

 



--------------------------------------------------------------------------------



 



          Clause   Page  
24. NOTICES
    47  
 
       
25. THIRD PARTY RIGHTS
    48  
 
       
26. NO MERGER
    48  
 
       
27. COUNTERPARTS
    48  
 
       
28. ENTIRE AGREEMENT
    49  
 
       
29. GOVERNING LAW AND JURISDICTION
    49  
 
       
SCHEDULE 1
       
Confidential Treatment
    49  
 
       
SCHEDULE 2
       
Confidential Treatment
    49  
 
       
SCHEDULE 3
       
Warranties
       
Part 1: General
    50  
Part 2: Management Accounts and Current Trading
    52  
Part 3: Compliance and Litigation
    54  
Part 4: Contracts
    56  
Part 5: Assets
    58  
Part 6: Sites and Environment
    60  
Part 7: Pensions
    61  
Part 8: Employment
    63  
Part 9: Intellectual Property
    65  
Part 10: Information Technology
    67  
Part 11: Taxation
    69  
 
       
SCHEDULE 4
       
Limitations on Seller’s Liability
    70  
 
       
SCHEDULE 5
       
Conduct of Business Pending Completion
    77  
 
       
SCHEDULE 6
       
Confidential Treatment
    79  
 
       
SCHEDULE 7
       
Confidential Treatment
    79  
 
       
SCHEDULE 8
       
Confidential Treatment
    79  
 
       
SCHEDULE 9
       
Confidential Treatment
    79  
 
       
SCHEDULE 10
       
Confidential Treatment
    79  
 
       
SCHEDULE 11
       
Confidential Treatment
    79  
 
       
SCHEDULE 12
       
Confidential Treatment
    79  

 



--------------------------------------------------------------------------------



 



Agreed Form Documents
Assignment of Debtors
Assignment of rights under Contracts
Assignments of Transferring Intellectual Property
Disclosure Letter
Escrow Agreement
Licence Agreement
Minutes of the Buyer
Minutes of the Seller
Share Purchase Agreement
Transitional Services Agreement

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 1 September 2005
BETWEEN:

(1)   TRAVELEX UK LIMITED, a company incorporated in England and Wales
(registered number 1985596) whose registered office is at 65 Kingsway, London
WC2B 6TB (the “Seller”);

(2)   TRM (ATM) LIMITED, a company incorporated in England and Wales (registered
number 37822309) whose registered office is at 1A Meadowbrook, Crawley, West
Sussex, RH10 9SA (the “Buyer”); and

(3)   TRM CORPORATION, a corporation organised and existing under the laws of
the state of Oregon, United States of America whose principal place of business
is at 5208 NE 122nd Avenue, Portland, Oregon 97230, USA (the “Guarantor”).

RECITALS:

(A)   The Seller carries on the Business (as defined below).   (B)   The Seller
wishes to sell and the Buyer wishes to buy the Business as a going concern on
the terms and conditions of this Agreement.   (C)   The Guarantor has agreed to
guarantee the obligations of the Buyer on the terms and conditions of this
Agreement.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   In this Agreement, the following
words and expressions shall have the following meanings unless the context
requires otherwise:

         
 
  “Accounts”   the audited individual accounts (within the meaning of section
226 Companies Act 1985) of the Seller for the financial year ended on the
Accounts Date, a copy of which is annexed to this Agreement marked “A”;
 
       
 
  “Accounts Date”   31 December 2004;

1



--------------------------------------------------------------------------------



 



         
 
  “Aged Creditors”   all sums due and owing by the Seller at the Effective Time
in connection with the Business and in the ordinary course of trade but
excluding the Transferring Creditors;
 
       
 
  “Aged Debtors”   all sums receivable by or owing to the Seller at the
Effective Time in connection with the Business and in the ordinary course of
trade, whether or not then invoiced or due, and any interest payable on any such
sum, but excluding the Transferring Debtors;
 
       
 
  “Assets”   the assets and rights to be sold under this Agreement, as listed in
clause 6.2;
 
       
 
  “ATM”   a domestic currency dispensing automated teller machine including any
associated Housing and software necessary to run the automated teller machine;
 
       
 
  “ATM Site”   any site at which the Seller operates or manages an ATM in the
course of the Business;
 
       
 
  “Business”   the business of installing, operating and/or managing ATMs
carried on by the Seller in the United Kingdom at the Effective Time under the
name and mark “Travelex” and/or “Alliance & Leicester” but excluding the
Excluded Business;
 
       
 
  “Business Day”   a day on which banks are open for business in London, other
than Saturday or Sunday;
 
       
 
  “Business Design Right”   the design right owned by the Seller at the
Effective Time and used exclusively for the purposes of the Business and/or the
business of Travelex ATMs, details of which are set out in schedule 1;
 
       
 
  “Business Know-how”   all know-how, trade secrets, techniques, information,
expertise or proprietary knowledge of

2



--------------------------------------------------------------------------------



 



         
 
      the Seller at the Effective Time used exclusively for the purposes of the
Business and/or the business of Travelex ATMs;
 
       
 
  “Business Records”   the records of the Seller at the Effective Time relating
wholly or mainly to the Business and/or the business of Travelex ATMs, except as
comprised in the Excluded Assets including inter alia:
 
       

             
 
      (a)   all PAYE, National Insurance and other records relating to the
Employees; and
 
           
 
      (b)   all documents relating to the Contracts;

         
 
  “Buyer’s Accountants”   the Buyer’s accountants for the time being;
 
       
 
  “Buyer’s Group”   the Buyer, any ultimate parent undertaking of the Buyer for
the time being and all direct or indirect subsidiary undertakings for the time
being of any such parent undertaking’s accountants for the time being;
 
       
 
  “Buyer’s Solicitors”   Davenport Lyons of 30 Old Burlington Street, London W1S
3NL;
 
       
 
  “Companies Act 1985”   the Companies Act 1985;
 
       
 
  “Completion”   completion of the sale and purchase of the Business and the
Assets in accordance with this Agreement;
 
       
 
  “Completion Accounts”   a pro-forma statement of certain current assets and
certain current liabilities of the Seller relating to the Business as at 5.30 pm
on the Completion Date, as listed in each case in part 1 of schedule 10
(Completion Accounts);
 
       
 
  “Confidential Information”   all confidential information and trade secrets

3



--------------------------------------------------------------------------------



 



         
 
      relating exclusively to the Business or to the business of Travelex ATMs
including all financial, marketing and technical information, ideas, concepts,
technology, processes and knowledge together with lists or details of customers,
suppliers, prices, discounts, margins, information relating to research and
development, current trading performance and future business strategy and any
information derived from any of them and subsisting at the Completion Date in
each case to the extent confidential and relating exclusively to the Business
and the business of Travelex ATMs;
 
       
 
  “Completion Date”   the date on which Completion takes place;
 
       
 
  “Conditions”   the conditions listed in clause 4.1;
 
       
 
  “Contracts”   all the agreements, written or oral, relating exclusively to the
Business and/or the business of Travelex ATMs as listed in schedule 8 provided
that references in this Agreement to rights or obligations under or in
connection with the Contracts exclude the Aged Debtors, the Transferring Debtors
and the Aged Creditors and Transferring Creditors respectively;
 
       
 
  “Disclosure Letter”   the disclosure letter in the agreed form from the Seller
to the Buyer, dated with the date of this Agreement, together with the documents
attached to it;
 
       
 
  “Effective Time”   5.30 p.m. UK time on the Completion Date;
 
       
 
  “Employees”   the individuals employed or engaged wholly or mainly in the
Business at the Effective Time which at the date of this Agreement consists of
those persons whose details are set out in schedule 9;

4



--------------------------------------------------------------------------------



 



         
 
  “Encumbrance”   a mortgage, charge (fixed or floating), pledge, lien, option,
restriction, hypothecation, guarantee, trust, right of set-off, right of first
refusal, right of pre-emption or other third party right (legal or equitable),
interest or claim of any kind including any assignment by way of security,
reservation of title or other security interest of any kind, howsoever created
or arising, or other agreement or arrangement having similar effect;
 
       
 
  “End Date”   shall have the meaning given in the Share Purchase Agreement;
 
       
 
  “Environment”   the natural and man-made environment and all or any of the
following media, namely air (including air within buildings and air within other
natural or man-made structures above or below ground), water (including water
under or within land or in drains or sewers and inland waters), land and any
living organisms or systems supported by those media;
 
       
 
  “Environmental Law”   all applicable laws, regulations, directives, statutes,
subordinate legislation, common law, civil codes and other national and local
laws, all judgments, orders, instructions or awards of any court or competent
authority and all codes of practice, industry agreements and guidance notes
which primarily serve to protect the Environment or human health and safety and
includes all laws relating to actual or threatened emissions, seepages,
discharges, escapes, releases or leaks of pollutants, contaminants or Hazardous
Substances;
 
       
 
  “Escrow Account”   the bank account to be opened in the joint names of the
Seller’s Solicitors and the Buyer’s Solicitors in accordance with the Escrow
Agreement;

5



--------------------------------------------------------------------------------



 



         
 
  “Escrow Agreement”   the agreement, in the agreed form, between the Seller,
Snax 24 Corporation Limited, the Buyer, TRM Services Limited, the Seller’s
Solicitors and the Buyer’s Solicitors to be entered into pursuant to the Share
Purchase Agreement;
 
       
 
  “Excluded Assets”   those assets listed in schedule 2;

             
 
  “Excluded Business”   (a)   acting as “landlord” (and carrying out maintenance
activities) in relation to a site on which an ATM is installed where that ATM is
operated by a third party paying a fee to the Seller (whether that fee is fixed
or calculated by turnover or determined in any other way) provided that the
Seller shall not be in any way otherwise involved in the operation of the ATM in
question or the processing of transactions in relation to that ATM; or
 
           
 
      (b)   operating any ATM installed at any site (including for example but
without limitation an airport terminal) at which the Seller or a member of the
Seller’s Group carries on any foreign exchange business, whether or not the ATM
in question is located in the bureau at which that foreign exchange business is
carried on; or
 
           
 
      (c)   operating any ATM which utilises so-called “Dynamic Currency
Conversion” technology;
 
                “Excluded Contract Liabilities”   all liabilities of the Seller
relating to or arising in connection with:
 
           
 
      (a)   any breach of contract or breach of duty which is attributable to
any act, neglect, omission or default of the Seller or any

6



--------------------------------------------------------------------------------



 



             
 
          member of the Seller’s Group prior to the Effective Time; or
 
           
 
      (b)   any product delivered by any member of the Seller’s Group or any
service performed by any member of the Seller’s Group prior to the Effective
Time;

         
 
  “Excluded Liabilities”   the Excluded Contract Liabilities and all the
liabilities or obligations relating to the Business or Assets (other than those
liabilities expressly assumed hereunder) and outstanding on, or accrued or
referable to the period up to and including the Effective Time, including but
not limited to any and all liabilities in respect of national insurance, PAYE,
VAT or other Taxation attributable to the Seller in respect of the Business, the
Assets or the Employees relating to the period ending at the Effective Time and
all bank and other overdrafts and loans owing by the Seller;
 
       
 
  “Goodwill”   all the goodwill, interest and connection of the Seller in and
concerning the customer base, prospects and contacts of the Business at the
Effective Time together with the exclusive right (so far as enjoyed by the
Seller) to carry on the Business and for the Buyer to represent itself as
carrying on the Business in succession to the Seller;
 
       
 
  “Group”   the Buyer’s Group or the Seller’s Group, as the context requires;

7



--------------------------------------------------------------------------------



 



         
 
  “Hazardous Substances”   any substance or organism which alone or in
combination with others may cause harm or damage to the Environment, human
health and safety, flora or fauna and includes without limitation, any hazardous
or toxic materials, pollutants and wastes;
 
       
 
  “Hire Agreement”   an operating lease, finance lease or hire purchase
agreement;
 
       
 
  “Housing”   any cabinet, kiosk, acoustic hood, shelter or booth or similar
things (including any side panels, door, signage, lighting, metal frame, back
plate or other configuration) forming the structure of an ATM;
 
       
 
  “ICTA”   the Income and Corporation Taxes Act 1988;
 
       
 
 
“Independent Accountants”
  the independent firm of chartered accountants to whom matters are referred in
accordance with clause 8.1;
 
       
 
  “Intellectual Property Rights”   all Registered Intellectual Property Rights
and all inventions (whether patentable or not), design rights, database rights,
copyright, moral rights, semiconductor topography rights, unregistered trade and
service marks, logos, get-up and trade names and the goodwill attaching to them,
Know-how, and any rights or forms of protection of a similar nature and having
equivalent or similar effect to any of them which subsist anywhere in the world;
 
       
 
  “Know-how”   all know-how, trade secrets and confidential information, in any
form (including paper, electronically stored data, magnetic media, film and
microfilm) including without limitation drawings, formulae, test results or
reports, project reports and

8



--------------------------------------------------------------------------------



 



         
 
      testing procedures, information relating to the working of any product,
process, invention, improvement or development, instruction and training
manuals, tables of operating conditions, information concerning intellectual
property portfolio and strategy, market forecasts, lists or particulars of
customers and suppliers, sales targets, sales statistics, prices, discounts,
mark-ups, future business strategy, tenders, price sensitive information, market
research reports and business development and planning reports but always
excluding any Confidential Information;
 
       
 
  “Leased Equipment”   all assets used (but not owned) by the Seller exclusively
for the purposes of the Business and which are the subject of a Hire Agreement;
 
       
 
  “Licence Agreement”   the perpetual royalty free licence of the use of the
Business Design Right, in the agreed form, to be granted by the Buyer to the
Seller on Completion;
 
       
 
  “Losses”   in relation to any matter, all liabilities, losses, claims,
damages, fines, penalties, costs and expenses relating to that matter (including
for the avoidance of doubt all reasonable and properly incurred legal and other
professional costs);
 
       
 
  “Management Accounts”   the unaudited management accounts of the Seller in
relation to the Business comprising balance sheets as at 31 December 2004 and as
at 30 June 2005 and profit and loss accounts for the periods which began on
(a) 1 January 2004 and ended on 31 December 2004 and (b) 1 January 2005 and
ended on 30 June 2005 copies of which are annexed to this Agreement marked “B”;

9



--------------------------------------------------------------------------------



 



         
 
  “Net Current Liability Statement”   the statement of the Net Current Liability
Value in the format set out in part 3 of schedule 10 (Completion Accounts);
 
       
 
  “Net Current Liability Value”   the amount (if any) in pounds sterling by
which the aggregate value of those liabilities of the Seller relating to the
Business as at the Completion Date that are listed in part 1 of schedule 10
(Completion Accounts) (the repayment of which, for the avoidance of doubt, is
being assumed by the Buyer pursuant to this Agreement) exceed the aggregate
value of those assets of the Seller relating to the Business as at the
Completion Date that are listed in part 1 of schedule 10 (Completion Accounts)
(which assets are for the avoidance of doubt, being acquired by the Buyer
pursuant to this Agreement) as shown in the Completion Accounts (and for the
avoidance of doubt, the amount of that excess (if any) shall be expressed as a
positive rather than as a negative figure), and provided that (a) if the
aggregate amount of those liabilities is equal to the aggregate amount of those
assets, the Net Current Liability Value shall be zero; and (b) if the aggregate
amount of those liabilities is less than the aggregate amount of those assets
then the amount of that shortfall shall be expressed as a negative (rather than
as a positive) amount, so that (for illustrative purposes only) if the aggregate
amount of those liabilities exceeds the aggregate value of those assets by
£100,000, the Net Current Liability Value shall be £100,000 and if the aggregate
amount of those liabilities is less than the aggregate value of those assets by
£100,000, the Net Current Liability Value shall be –(£100,000);

10



--------------------------------------------------------------------------------



 



         
 
  “Pension Scheme”   means the scheme known as the Travelex Group Personal
Pension Plan operated by Scottish Equitable plc;
 
       
 
  “Plant and Equipment”   such of the ATMs as are listed in schedule 6 which are
owned by the Seller at the Effective Time and held exclusively for the purposes
of the Business and/or the business of Travelex ATMs, and other items of plant,
machinery, fittings, tools and equipment, including computer systems, office
furniture and motor vehicles, excluding any assets comprised within the Excluded
Assets, owned by the Seller at the Effective Time and held exclusively for the
purposes of the Business and/or the business of Travelex ATMs including but not
limited to the items described in schedule 11;
 
       
 
  “Registered Intellectual Property Rights”   all patents, utility models,
registered designs, registered copyrights, plant variety rights, registered
trade and service marks and the goodwill attaching to them, domain names and
applications for registration and rights to grant of them and any rights or
forms of protection of a similar nature anywhere in the world;
 
       
 
  “Repeated Warranties”   the Warranties other than those set out in paragraph
2.2 of part 2 of schedule 3, as such warranties continue to be repeated in
accordance with clause 14.1 between the date of this Agreement and the
Completion Date provided that, for the purposes of this definition, references
to Employees in the Warranties contained in part 8 of schedule 3 shall be to the
Employees as at the date of this Agreement;
 
       
 
  “Sellers’ Accountants”   the Seller’s accountants for the time being.

11



--------------------------------------------------------------------------------



 



         
 
  “Seller’s Group”   Travelex Holdings Limited and all direct or indirect
subsidiary undertakings for the time being of Travelex Holdings Limited;
 
       
 
  “Seller’s Solicitors”   Olswang of 90 High Holborn, London WC1V 6XX;
 
       
 
  “Share Purchase Agreement”   the agreement, in the agreed form, between TRM
Services Limited, the Seller and Snax 24 Corporation Limited, with the same date
as this Agreement relating to the sale of the Shares;
 
       
 
  “Shares”   shall have the meaning given to it in the definitions of the Share
Purchase Agreement;
 
       
 
  “Site Agreement”   has the meaning given to it in paragraph 1.1 of part 6 of
schedule 3;
 
       
 
  “Tax” or “Taxation”   all forms of taxation, duties, rates, levies,
withholdings, deductions, charges and imposts imposed in the United Kingdom or
elsewhere, and all penalties, surcharges, fines and interest relating to any of
the above but excluding any stamp duty, stamp duty land tax or stamp duty
reserve tax payable on this Agreement or any instrument executed pursuant to
this Agreement or on any agreement relating to the Business and excluding
business rates;
 
       
 
  “Tax Authority”   HM Revenue and Customs and any other authority body or
official (whether in the United Kingdom or elsewhere) competent to assess,
demand, impose, administer or collect Tax;
 
       
 
  “Trade Marks”   business names, domain names, registered and unregistered
trade marks and applications for registration of any of the above;

12



--------------------------------------------------------------------------------



 



         
 
  “Transfer Regulations”   the Transfer of Undertakings (Protection of
Employment) Regulations 1981;
 
       
 
  “Transferring Creditors”   all sums due and owing by the Seller for fewer than
60 days from the date of supply of the goods or services or if the provision for
such goods or services is ongoing, the date of invoice at the Effective Time in
connection with the Business and in the ordinary course of trade and excluding
(a) any amounts due in respect of the purchase of fixed assets (b) amounts due
to members of the Seller’s Group and (c) any such sums comprised within the
Excluded Liabilities;
 
       
 
  “Transferring Debtors”   all sums receivable by or owing to the Seller at the
Effective Time in connection with the Business and in the ordinary course of
trade and which have been owing to the Seller for fewer than 60 days from the
date of supply of goods or services, and whether or not then invoiced or due,
but excluding any such sum comprised within the Excluded Assets;
 
       
 
  “Transferring Intellectual Property”   the Business Design Right, the Goodwill
associated exclusively with the Business, the Business Know-how and all other
Intellectual Property Rights owned by the Seller at the Effective Time and used
exclusively for the purposes of the Business and/or the business of Travelex
ATMs, including the Intellectual Property Rights listed in schedule 1, but
excluding any Intellectual Property Rights comprised within the Excluded Assets;
 
       
 
  “Transitional Services Agreement”   the transitional services agreement in the
agreed form to be entered into between the Seller and the Buyer and Travelex
ATMs on the date of this Agreement;

13



--------------------------------------------------------------------------------



 



         
 
  “Travelex ATMs”   Travelex ATMs Limited, a private company limited by shares
incorporated in England and Wales with registered number 4046739;
 
       
 
  “Travelex Holdings Limited.”   a company incorporated in England and Wales
(registered number: 4090247) whose registered office is at 65 Kingsway, London
WC2B 6TB;
 
       
 
  “VAT”   value added tax, as provided for in VATA, and any tax imposed in
substitution for it;
 
       
 
  “VATA”   the Value Added Tax Act 1994;
 
       
 
  “Warranties”   the warranties of the Seller given under clause 14.1 which are
set out in schedule 3; and
 
       
 
  “Warranty Claim”   a claim for any breach of any of the Warranties.

1.2   In this Agreement, unless the context requires otherwise:

  1.2.1   any reference to the parties or a recital, clause or schedule is to
the parties or the relevant recital, clause or schedule of or to this Agreement,
and any reference in a schedule to a paragraph is to a paragraph of that
schedule or, where relevant, that part of that schedule;     1.2.2   the clause
headings are included for convenience only and shall not affect the
interpretation of this Agreement;     1.2.3   use of the singular includes the
plural and vice versa;     1.2.4   use of any gender includes the other genders;
    1.2.5   “financial year”, “parent undertaking” and “subsidiary undertaking”
have the meanings given to them by sections 223 and 258 of the Companies Act
1985 respectively;     1.2.6   any reference to a statute, statutory provision
or subordinate legislation (“legislation”) shall be construed as referring to
that legislation as amended and in force from time to time and to any
legislation which re-enacts or consolidates (with or without modification) any
such legislation except to the extent that any amendment, re-enactment or

14



--------------------------------------------------------------------------------



 



      consolidation on or after the date of this Agreement would increase the
liability of any party under this Agreement; and

  1.2.7   any reference to a document being “in the agreed form” means a
document in a form agreed by the parties and either entered into on the date of
this Agreement by the relevant parties or initialled by the parties or on their
behalf by the Seller’s Solicitors or by the Buyer’s Solicitors, in the latter
case with such amendments as they may subsequently agree;     1.2.8   if a
period of time is specified and dates from a given day or the day of an act or
event, it shall be calculated exclusive of that day;     1.2.9   a person shall
be deemed to be connected with another if that person is connected with another
within the meaning of section 839 ICTA;     1.2.10   references to writing shall
include any modes of reproducing words in a legible and non-transitory form (but
not e-mail);     1.2.11   reference to a balance sheet or profit and loss
account shall include a reference to any note forming part of it; and     1.2.12
  references to this Agreement include this Agreement as amended or supplemented
in accordance with its terms.

1.3   The schedules and recitals form part of this Agreement and shall have
effect as if set out in full in the body of this Agreement, and any reference to
this Agreement includes the schedules and recitals.   2.   AGREEMENT FOR SALE  
2.1   Subject to the terms of this Agreement, the Seller shall sell or cause to
be sold and the Buyer shall buy the Business as a going concern and all the
Assets with effect from the Effective Time.   2.2   The Seller shall sell and
the Buyer shall purchase the Assets and all attached or accrued rights free from
all Encumbrances with full title guarantee, save as provided in clause 11 and
save in relation to the Transferring Intellectual Property Rights where the only
Warranties given are as set out in part 9 of schedule 3.

15



--------------------------------------------------------------------------------



 



3.   EXCLUDED ASSETS   3.1   Nothing in this Agreement shall operate to transfer
to the Buyer any interest in any of the Excluded Assets.   3.2   The Seller
acknowledges and agrees that the Buyer will not assume or have any liability or
obligation in respect of:

  3.2.1   the Excluded Assets;     3.2.2   the Excluded Liabilities; or    
3.2.3   the Business save to the extent expressly assumed or incurred by it
under this Agreement and save for liabilities under the Transfer Regulations,

    and the Seller shall indemnify the Buyer on demand against all Losses which
the Buyer incurs in relation to any liability or obligation not to be assumed or
incurred by the Buyer in accordance with this clause 3.2.   4.   CONDITIONS  
4.1   Completion is subject to the following conditions being satisfied or
(where permitted) waived on or before 5.30 p.m. (London time) on the End Date:

  4.1.1   unconditional written consent from each counterparty to the Contracts
listed in schedule 7 to the change of control of Travelex ATMs or to the
assignment of the relevant Contract to the Buyer, as appropriate, having been
obtained (or deemed obtained in accordance with clause 4.2);     4.1.2   the
funding for the consideration for the purchase of the Business and Assets having
been obtained on terms and conditions satisfactory to the Buyer.

4.2   The Seller shall use all reasonable endeavours to procure that the
Condition set out in clause 4.1.1 is satisfied on or before the End Date. The
Buyer shall provide all reasonable information relating to it and to the Buyer’s
Group as is reasonably requested by any counterparty such as is referred to in
clause 4.1.1 and, for the purposes of obtaining the consents referred to in that
clause, the Guarantor shall (if so requested by any such counterparty) offer a
reasonable guarantee of the obligations of the Seller or Travelex ATMs (as the
case may be) under the relevant contract. If the Guarantor fails to supply any
such guarantee or the Buyer is in material

16



--------------------------------------------------------------------------------



 



    breach of its obligations under the previous sentence, then without
prejudice to the other rights of the Seller, the consent of the relevant
counterparty shall be deemed obtained for the purpose of clause 4.1.1 if such
failure is the reason for the consent not having been obtained. The Buyer shall
take all reasonable steps to obtain the funding referred to in clause 4.1.2 on
or before the End Date provided that the Buyer shall be under no obligation to
continue to raise the funding save to the extent that (a) such funding ceases to
be viable because of a material adverse change affecting stock markets or
interest rates or (b) to the extent that funding on terms acceptable to the
proposed suppliers of financing would be likely to result in the share price of
the Guarantor falling by more than US$1.55. The Buyer shall not be obliged to
accept the offer of any funds unless the funding is available to the Buyer on
terms reasonably believed by it to be commercially reasonable.

4.3   The Buyer may by notice to the Seller waive the Condition set out in
clause 4.1.1.   4.4   If the Conditions have not been fulfilled or waived, where
permitted by clause 4.3, on or before the End Date, the provisions of this
Agreement shall terminate and no party shall have any further rights or
obligations under this Agreement, including accrued rights and obligations at
the time of termination (other than accrued rights and obligations in respect of
breaches of clause 4.2, which accrued rights and obligations shall not be
affected by termination) save that clauses 18, 20 and 22 to 24 inclusive and 28
and 29 shall remain binding on the parties in accordance with their terms.   5.
  BETWEEN EXCHANGE AND COMPLETION   5.1   During the period between the signing
of this Agreement and ending on Completion or the termination of this Agreement
(whichever is the earlier) the Seller shall comply with the provisions set out
in schedule 5.   5.2   The Seller shall procure that during the period beginning
on the signing of this Agreement and ending at Completion or the termination of
this Agreement (whichever is earlier) the Buyer and any persons authorised by it
shall be given reasonable access during normal business hours and on reasonable
notice to the employees, premises, plant, machinery, books of account, records
and documents of the Business and the directors and employees shall be
instructed to give as soon as reasonably practicable to the Buyer and any
persons authorised by it all information in relation to the Business as the
Buyer may reasonably request.   5.3   The Seller shall indemnify the Buyer in
respect of any reduction in the value of the Business and Assets arising as a
result of all breaches of the Repeated Warranties if (and only if) the aggregate

17



--------------------------------------------------------------------------------



 



    amount of that reduction, and the aggregate reduction in the value of the
Business and the Assets caused by all breaches of the Repeated Warranties as
defined in the Share Purchase Agreement, exceeds £250,000 in which event the
Seller shall, subject to clauses 5.5 and 5.6, indemnify the Buyer for the entire
amount of the reduction in the value of the Business and Assets, including any
amount taken into account in reaching the £250,000 threshold.

5.4   If following the date of this Agreement, but before Completion, or any
termination of this Agreement the Buyer becomes aware of any breach of the
Repeated Warranties entitling it to be indemnified under clause 5.3, then
subject to clause 5.5 the Buyer shall within five Business Days of becoming
aware of the relevant breach give notice to the Seller giving its best estimate
of the diminution in the value of the Business and Assets caused by the breach
or breaches in question and requiring that the amount of the specified
diminution in value shall at Completion be deducted from the purchase price
payable in accordance with clause 19 and shall instead be deposited into the
Escrow Account and only be released from such account in accordance with the
terms of the Escrow Agreement.   5.5   The Buyer shall have no rights to be
indemnified under clause 5.3 or otherwise in respect of any breach of the
Repeated Warranties resulting from:

  5.5.1   any fact or matter disclosed in the Disclosure Letter on the basis set
out in clause 14.1 or any claim made or proceedings threatened by any third
party arising out of any fact or matter disclosed in the Disclosure Letter on
such basis; or     5.5.2   any change in stock markets, interest rates, exchange
rates, or other general economic conditions generally affecting the industry in
which the Business operates.

5.6   The Seller shall not be liable in respect of a breach of a Repeated
Warranty if, on or before the date falling 10 Business Days after the date on
which notice of that breach is received by the Seller under clause 5.4, the
Seller has remedied the relevant breach or prevented the Buyer from suffering
any potential loss in respect of the subject matter of that breach or caused any
loss which could be so suffered by the Buyer to be made good. The Buyer shall
comply with all reasonable requests made by the Seller at the Seller’s cost
during that period for the purposes of so remedying any such breach or
preventing any such loss.

18



--------------------------------------------------------------------------------



 



6.   CONSIDERATION   6.1   The purchase price for the Assets shall be
£11,528,000, apportioned between the Assets as provided for in clause 6.2,
together with VAT (if any) chargeable in respect of the sale plus any sum
payable by the Buyer and minus any sum payable to the Buyer pursuant to clause
6.4.   6.2   The purchase price for the Assets shall be apportioned as follows:

      Asset   Purchase Price     (stated in pounds sterling or     as a
percentage of the     balance of the purchase price)
 
   
Business Records:
  £1
 
   
rights under and in connection with the Contracts, subject to clause 10.6:
  £1
 
   
Transferring Debtors:
  the face value of the Transferring Debtors
 
   
Plant and Equipment:
  20% of (the total purchase price less £4)
 
   
Transferring Intellectual Property and Goodwill comprised in Transferring
Intellectual Property:
  £1
 
   
Goodwill (other than that comprised in the Transferring
Intellectual Property):
  80% of (the total purchase price less £4) less the face value of the
Transferring Debtors plus the face value of the Transferring Creditors
 
   
Transferring Creditors the discharge of which is (the face value of the
Transferring Creditors) assumed by the Buyer pursuant to clause 12.6
  Minus the face value of the Transferring Creditors

19



--------------------------------------------------------------------------------



 



      Asset   Purchase Price     (stated in pounds sterling or     as a
percentage of the     balance of the purchase price)
 
   
all other rights and assets of the Seller at the Effective Time relating
exclusively to the Business and/or the business of Travelex ATMs, other than the
Excluded Assets:
  £1
 
   
 
   
 
   
 
  £11,528,000
 
   
 
   

6.3   The apportionment referred to in clause 6.2 shall apply for all purposes,
including stamp duty and any other form of Taxation, but shall not in any way
limit the liability of the Seller in respect of any Warranty Claim.   6.4   On
the date falling five Business Days after the calculation of the Net Current
Liability Value becomes final and binding on the parties in accordance with this
Agreement:

  6.4.1   if the Net Current Liability Value is greater than £(X+C) the Seller
shall pay to the Buyer an amount equal to the amount by which the Net Current
Liability Value exceeds £(X+C); or     6.4.2   if the Net Current Liability
Value is less than £(X-C) the Buyer shall pay to the Seller an amount equal to
the amount by which the Net Current Liability Value is less than £(X-C);

    where:

                 
 
   X =   £95,322   x B    
 
               
 
      A        

    A = 258       B = the number of ATMs in operation as at the Completion Date
      C = £25,000       together in either case with interest accruing from day
to day, both before and after judgment, from the Completion Date until the date
of payment at a rate two per cent. above the base rate for the time being of
Barclays Bank plc. All payments pursuant to this clause shall be made by
telegraphic transfer of immediately available funds to the bank accounts
specified in clause 19.

20



--------------------------------------------------------------------------------



 



7.   COMPLETION ACCOUNTS   7.1   The Seller shall use its reasonable endeavours
to ensure that a draft of the Completion Accounts is prepared as soon as
possible after Completion and delivered to the Buyer on or before the date
falling 20 Business Days after Completion, together with the Net Current
Liability Statement signed by the Seller.   7.2   The Completion Accounts shall
be drawn up in accordance with the accounting bases, methods and policies set
out in part 2 of schedule 10.   7.3   The draft Completion Accounts and the
calculation of the Net Current Liability Value set out in the Net Current
Liability Statement shall be deemed agreed by the Buyer on the date falling 10
Business Days after the date on which those documents are first delivered to the
Buyer and shall be final and binding on the parties for all purposes (and shall
respectively constitute the Completion Accounts for the purposes of this
Agreement and the Net Current Liability Value for the purposes of clause 6),
unless during that period the Buyer gives notice to the Seller that it disagrees
with the calculation of the Net Current Liability included in the Net Current
Liability Statement. Any notice so given shall include reasonable details (so
far as practicable) of the reasons for any disagreement and any suggested
adjustment, together with reasonable supporting evidence for each adjustment,
including any relevant working papers.   7.4   If any notice is so served by the
Buyer during such 10 Business Day period, the Buyer and the Seller shall attempt
in good faith to resolve any matters in dispute and agree a final form of
Completion Accounts and the calculation of the Net Current Liability Value on or
before the date falling 10 Business Days after the date on which the Sellers
receive that notice. The Completion Accounts and the calculation of the Net
Current Liability Value so agreed by them shall be final and binding on the
parties for all purposes (and shall respectively constitute the Completion
Accounts for the purposes of this Agreement and the Net Current Liability Value
for the purposes of clause 6). In the absence of agreement between the Buyer and
the Seller within that time period, the Independent Accountants shall be
instructed to deliver a determination of the matters in dispute and a
calculation of the amount of the Net Current Liability Value and revised
Completion Accounts adjusted only to take account of the matters determined by
them. As so revised, the Completion Accounts shall then constitute the
Completion Accounts for the purposes of this Agreement.   7.5   Each party shall
promptly provide to the other or the other’s accountants or professional
advisers (and to the Independent Accountants) all such documents and information
as may reasonably be

21



--------------------------------------------------------------------------------



 



    requested for the purpose of preparing or reviewing the Completion Accounts
and the Net Current Liability Statement. The parties’ obligations under this
clause shall, without limitation, extend to providing access to or copies of all
working papers in their possession or under their control (other than those
created by their respective accountants) created in the course of the
preparation and/or review of the Completion Accounts and/or Net Current
Liability Statement, together (in the case of the Buyer) with extracts from the
Seller’s accounting records to which the working papers relate or from which the
working papers have drawn information, and access upon reasonable notice and
during normal working hours to relevant personnel, and to relevant records and
information within the possession or under the control, of the relevant party.

8.   APPOINTMENT OF INDEPENDENT ACCOUNTANTS   8.1   Any matters which this
Agreement provides are to be determined by the Independent Accountants may be
referred for determination by either the Seller or the Buyer to:

  8.1.1   KPMG or (if they refuse to accept instructions) Deloitte or (if they
refuse to accept instructions) any other independent firm of chartered
accountants whose identity is agreed between the Seller and the Buyer and whose
terms of engagement are agreed to and signed by the accountants, the Seller and
the Buyer; or     8.1.2   if no such firm is agreed or no such terms of
engagement are signed on or before the date falling 20 Business Days after the
date on which a firm accepts instructions (in the case of KPMG or Deloitte) or
in any other case is first proposed by either party to the other for the
purpose, such independent firm of chartered accountants on such terms of
engagement as shall be chosen or (as the case may be) specified on the
application of either party by the President for the time being of the Institute
of Chartered Accountants in England and Wales. If the Seller or the Buyer fails
to sign such terms of engagement on or before the date falling five Business
Days after the date on which such choice or (as the case may be) specification
is made, Independent Accountants shall be deemed to have been appointed and to
have determined the matter or matters to be referred to the Independent
Accountants under this clause in favour of the party who has signed the terms of
engagement.

8.2   The Independent Accountants:

  8.2.1   shall act as experts and not as arbitrators;

22



--------------------------------------------------------------------------------



 



  8.2.2   shall decide on the procedure (subject to clause 8.2.3) and timetable
to be followed in the determination (provided that, in any event, they shall
give the Seller and the Buyer the opportunity of making such representations as
they may reasonably require); and     8.2.3   shall be required only to
determine those matters that this Agreement provides should be determined by
them (and not any additional or separate issues subsequently raised by the
parties) and deliver such determination and any calculation, statement or
accounts required to be provided by them by this Agreement in writing to the
parties on or before the date falling 20 Business Days after the date of the
appointment of the Independent Accountants.

8.3   In the absence of fraud or manifest error, the decision of the Independent
Accountants and any determination and any calculation, statement or accounts
required to be provided by them by this Agreement shall be final and binding on
the parties for all purposes. The fees and expenses of the Independent
Accountants shall be paid by such party or parties as the Independent
Accountants shall determine to be appropriate in their sole discretion, having
regard to the relative merits of the arguments of each of the parties. In
default of a determination by the Independent Accountants as to fees and
expenses, they shall be borne as to 50 per cent. by the Buyer and 50 per cent.
by the Seller.   8.4   The Seller and the Buyer shall each use all reasonable
endeavours to co-operate with the Independent Accountants and to enable them to
reach their determination within the time period set by this Agreement including
by co-operating with any timetable and procedure set by the Independent
Accountants. In particular, the Seller and the Buyer shall each provide each
other and the Independent Accountants with or with access to all such documents
and information as are in their possession or under their control, and access to
all relevant personnel upon reasonable prior notice and during normal working
hours, as may from time to time be requested by the Independent Accountants in
their absolute discretion. In the event that any of the Seller or the Buyer does
not co-operate with or grant access to or supply any document or information so
requested within any time specified by the Independent Accountants, the
Independent Accountants shall be entitled to make such assumptions for the
purposes of making their determination (including any determination as to costs)
as a result of that failure to co-operate, grant access or supply such document
or information as they shall in their absolute discretion determine to be
appropriate.

23



--------------------------------------------------------------------------------



 



9.   COMPLETION   9.1   Subject to clauses 9.5 to 9.8 (inclusive) Completion
shall take place at the offices of the Seller’s Solicitors within two Business
Days after all of the Conditions have been fulfilled or waived in accordance
with clause 4 (or such later date as the Buyer and the Seller shall agree).  
9.2   At Completion:

  9.2.1   property and risk in the Assets shall pass to the Buyer; and     9.2.2
  every Asset which is then in the possession of the Seller, legal title to
which is capable of passing to the Buyer by delivery, shall be constructively
delivered to the Buyer.

9.3   At Completion, the Seller shall deliver or make available to the Buyer:

  9.3.1   an assignment of the Seller’s rights under and in connection with the
Contracts in the agreed form executed by the Seller;     9.3.2   an assignment
of the Transferring Debtors in the agreed form executed by the Seller;     9.3.3
  the written consents referred to in clause 4.1.1 (save where any consent is
deemed given under clause 4.2);     9.3.4   assignments of the Transferring
Intellectual Property in the agreed form, executed by the Seller;     9.3.5  
certificates of registration and/or filing receipts and the other documents
relating to the Transferring Intellectual Property to the extent that the same
are in the possession or under the control of the Seller;     9.3.6   all
consents required for the sale of the Business and Assets from Apax Partners
Europe Managers Limited and agents of the senior and mezzanine financiers under
certain financing arrangements;     9.3.7   written confirmation, in a form
reasonably acceptable to the Buyer, that the master agreement between Travelex
UK Limited, TotalFinaElf UK Limited and Travelex ATMs Limited has not been
terminated and is in force;     9.3.8   the Licence Agreement executed by the
Seller;

24



--------------------------------------------------------------------------------



 



  9.3.9   a deed of release in a form reasonably acceptable to the Buyer
executed by Barclays Bank plc consenting to the transfer of the Assets;    
9.3.10   a list of all the ATMs for which planning permission has been obtained
as described in paragraph 1.6 of part 6 of schedule 3;     9.3.11   a certified
copy of the minutes of a meeting of the directors of the Seller in the agreed
form resolving that the Seller should enter into this Agreement, and each other
document to be signed by it at Completion, and authorising the execution of
those documents by each person signing on behalf of the Seller;     9.3.12   a
list of all Site Agreements falling within paragraph 1.6.6 of part 4 of schedule
3;     9.3.13   the Contracts and such original documents in relation to them to
the extent that, in both cases, the same are in the possession of or under the
control of the Seller;     9.3.14   the Business Records to the extent that the
same are in the possession of or under the control of the Seller; and     9.3.15
  subject to clause 15.11.2, pay the sum of £50,000 to the Buyer and the Buyer
hereby undertakes to use such sum to make a bonus payment to Nick Cockett if he
remains an employee of the Buyer for the 6 months following Completion, and
further provided that such sum is repaid to the Seller if he ceases to be an
employee of the Buyer within such time period.

9.4   At Completion, the Buyer shall:

  9.4.1   deliver to the Seller:

  9.4.1.1   the Licence Agreement executed by the Buyer;     9.4.1.2   a
certified copy of the minutes of a meeting of the directors of the Buyer in the
agreed form resolving that the Buyer should enter into this Agreement, and each
other document to be signed by it at Completion, and authorising the execution
of those documents by each person signing on behalf of the Buyer; and    
9.4.1.3   a certified copy of the minutes of a meeting of the directors of the
Guarantor in the agreed form resolving that the Guarantor should enter into

25



--------------------------------------------------------------------------------



 



      this Agreement and give the guarantee in clause 18, and authorising the
execution of this Agreement by each of the persons signing for the Guarantor;

  9.4.2   and shall pay:

  9.4.2.1   the sum of £11,528,000 (less any amount which is to be paid into the
Escrow Account in accordance with clause 5.4 and clause 11.8 (Contracts)) to the
Seller in accordance with clause 19.1; and     9.4.2.2   pay the sum of £57,241
plus any sum due to be paid into the Escrow Account pursuant to clause 5.4, into
the Escrow Account.

9.5   If either the Buyer or the Seller (referred to in this clause 9 as the
“defaulting party”) does not or is unable to fulfil any material obligations
under clause 9.3 or clause 9.4, as the case may be, at the time when Completion
is due to take place under clause 9.1, the other party (referred to in this
clause 9 as the “non-defaulting party”) may, in addition to any other right or
remedy it may have, by notice to the defaulting party:

  9.5.1   postpone Completion by up to 20 Business Days; or     9.5.2   elect to
proceed to Completion, in which case the defaulting party shall be obliged to
fulfil those obligations under clause 9.3 or clause 9.4, as the case may be,
which it is then able to fulfil and to fulfil the remaining obligations on or
before any later date specified for the purpose in the notice; or     9.5.3   if
having already given notice under clause 9.5.1 and a period of not less than 20
Business Days having elapsed without each unfulfilled obligation in question
having been fulfilled in all material respects, elect not to complete the sale
and purchase of the Assets.

9.6   If Completion is postponed on any occasion under clause 9.5.1, clause 9.5
shall apply with respect to each occasion to which it is so postponed.   9.7  
If the non-defaulting party elects not to complete the sale and purchase of the
Assets in accordance with clause 9.5.3, or if the parties are not obliged or
entitled to complete the sale and purchase of the Business and Assets by reason
of clause 9.8 and one party so notifies the other party the parties shall have
no further rights or obligations under this Agreement, other than

26



--------------------------------------------------------------------------------



 



    accrued rights and obligations at the time of that election in respect of
prior breaches including breaches of clauses 9.2 to 9.4, save that clauses 18,
20 and 22 to 24 inclusive and 28 and 29 shall remain binding on the parties in
accordance with their terms, provided that where the Buyer is the non-defaulting
party, it may demand by way of a pre-agreed estimate of its loss the aggregate
sum of £1,500,000 from the Seller (or the aggregate sum of £750,000 if TRM
Services Limited makes a similar demand under the Share Purchase Agreement)
which the Seller shall pay in full and final settlement of any rights and
remedies the Buyer might otherwise have had in respect of the breach or breaches
in question, all of which rights and remedies shall be unconditionally waived
and released with effect from receipt by the Buyer of the sum payable under this
clause.

9.8   The parties shall not be obliged or entitled to complete the sale and
purchase of the Business and Assets unless the Share Purchase Agreement is
completed simultaneously.

10.   CONTRACTS   10.1   Subject to clause 11 and the following provisions of
this clause 10, the Buyer shall perform in place of the Seller and in accordance
with their terms all obligations required to be performed after the Effective
Time under the Contracts. The Buyer shall indemnify the Seller on demand against
all Losses which the Seller may incur arising from or in connection with any
failure by the Buyer to perform any such obligation.

10.2   Clause 10.1 shall not apply to any obligation arising by reason of a
breach, omission or failure to perform by the Seller of an obligation required
by any Contract to be performed before the Effective Time.

10.3   The Seller shall at its own cost discharge the obligations referred to in
clause 10.2 as they fall due, and shall indemnify the Buyer on demand against
all Losses which the Buyer may incur arising from or in connection with any
failure by the Seller to do so. Nothing in this clause 10 or elsewhere in this
Agreement shall have the effect of making the Buyer liable in any way under any
guarantees of any third party obligations or of warranties given in Contracts
relating to any obligation under any Contract to be performed before the
Effective Time or otherwise in relation to the performance of the Seller of its
obligations under such Contracts up to the Effective Time, the liability for
which shall remain with the Seller.

10.4   The Seller shall indemnify the Buyer on demand against all Losses which
the Buyer may incur by reason of any failure by the Seller to perform any
obligation arising out of the Contracts prior to the Effective Time.

27



--------------------------------------------------------------------------------



 



10.5   Any tender issued by the Seller in the course of the Business before
Completion and which is not then accepted and which is capable, on acceptance,
of giving rise to a binding agreement, the details of which are set out in
schedule 8, shall be deemed to be a Contract for the purposes of this Agreement
with effect from the time of its acceptance.

10.6   Nothing in this Agreement shall constitute an assignment (or attempted
assignment) of rights under or in connection with any Contract, or require the
Buyer to perform any obligation under a Contract in place of the Seller, for
which consent has not been achieved pursuant to clause 4.1.1 and for which third
party consent is required to the assignment of those rights to the Buyer, or to
the performance by the Buyer of that obligation, within the meaning of clause
11.1.

11   THIRD PARTY CONSENTS   11.1   This clause 11.1 shall apply in relation to
any Contract if and while a third party consent is required to the assignment to
the Buyer of any rights under or in connection with that Contract or to the
performance by the Buyer after the Effective Time of any obligation under that
Contract in place of the Seller. A third party consent shall without limitation
be deemed to be required for the purposes of this clause 11.1 if, either it is
an express term of the Contract that consent is required to the assignment or
if, in the absence of that consent, the assignment in question or the
performance by the Buyer of the relevant obligation would result, directly or
indirectly and with or without notice, in:

  11.1.1   the breach of any Contract;     11.1.2   the acceleration of any
obligation or the assumption of any further obligation under any Contract; or  
  11.1.3   a person becoming entitled to terminate any Contract or otherwise to
exercise any further rights under any Contract.

11.2   In each case where clause 11.1 applies to a Contract, each of the Buyer
and the Seller shall on request by the other use reasonable endeavours to obtain
the relevant third party consent as soon as is reasonably practicable. Any
professional costs or expenses of any relevant third party for which it requires
reimbursement shall be borne by the Seller. The Guarantor shall, if requested by
any relevant third party in relation to a Site Agreement, give all reasonable
guarantees required by such third party in connection with such a consent. The
Seller agrees not to offer any such guarantees on behalf of the Guarantor
without the Guarantor’s prior written consent.

28



--------------------------------------------------------------------------------



 



11.3   While a third party consent is required to the assignment to the Buyer of
rights under or in connection with any Contract, the Seller shall continue its
corporate existence and shall hold those rights and all monies received under
that Contract after Completion on trust for the Buyer absolutely and, to the
extent that a third party consent is not required in order for it to do so,
shall pay those monies to the Buyer on or before the date falling 10 Business
Days after the date of receipt and shall otherwise exercise its rights in
respect of that Contract only as the Buyer may from time to time direct.

11.4   While a third party consent is required to the performance by the Buyer
after the Effective Time of any obligation under a Contract in place of the
Seller, the Buyer shall perform that obligation as agent or sub-contractor of
the Seller or, if to do so would itself require a third party consent, the
Seller shall perform that obligation at the Buyer’s cost if requested to do so
by the Buyer, and in the latter case, the Buyer shall afford the Seller, at the
Buyer’s cost, all such facilities and employees as the Seller may reasonably
request in order to perform that obligation. The Buyer shall indemnify the
Seller against all Losses which the Seller may incur arising from or in
connection with such obligations, and without limiting that indemnity, the Buyer
shall reimburse the Seller for all costs reasonably incurred by the Seller in
performing any such obligation in accordance with this clause on or before the
date falling five Business Days from the date on which the Seller notifies the
Buyer of the amount of such costs.

11.5   Until any Contract is assigned or novated but subject to clause 11.7, the
Seller shall give all such assistance as the Buyer may reasonably require at the
Buyer’s cost to enable the Buyer to enforce the Seller’s rights under such
Contract and (without limitation) shall provide access to all relevant books,
documents and other information in its possession in relation to such Contract
as the Buyer may reasonably require.

11.6   When (and only when) a third party consent requested under clause 11.2 is
given, clause 2.1 shall apply to rights under or in connection with the relevant
Contract and/or clause 10.1 shall apply in relation to obligations under that
Contract, but without prejudice to the parties’ accrued rights at that time
under this clause 11.

11.7   If third party consent to assignment or novation of a Contract is
refused, or otherwise not obtained on terms reasonably satisfactory to the Buyer
within 60 Business Days of the Completion Date, the Buyer shall be entitled at
its sole discretion to require the Seller to serve proper notice (in accordance
with the terms of such Contract to terminate that Contract. The Buyer shall
indemnify and keep indemnified the Seller from and against all Losses that the
Seller may incur by reason of the termination of such Contract.

29



--------------------------------------------------------------------------------



 



11.8   In relation to the Contracts listed in schedule 12 (“Tier 2 Contracts”):

  11.8.1   the Buyer has paid the aggregate sum of £57,241 (“Aggregate Contract
Retention”) out of the purchase price for the Business and Assets into the
Escrow Account to be dealt with in accordance with this clause 11.8;     11.8.2
  the Buyer and the Seller agree to give written instructions in accordance with
the terms of the Escrow Agreement for release of the following sums out of the
Aggregate Contract Retention to the following persons at the following times:

  11.8.2.1   subject to clause 11.8.2.2, in relation to any Tier 2 Contract
which is terminated as a result of the sale of the Business and Assets to the
Buyer or the sale of the Shares to TRM Services Limited during the period of two
years following the date of this Agreement, the amount set out opposite that
Tier 2 Contract in schedule 12 together with interest accrued thereon in the
Escrow Account to the date of payment to be paid to the Buyer, within 10
Business Days of the receipt of the relevant notice of termination;     11.8.2.2
  in relation to any Tier 2 Contract which is not terminated as described in
clause 11.8.2.1, within 10 Business Days of the earlier of (a) the assignment of
that Contract to the Buyer or the consent to the change of control of Travelex
ATMs Limited (as appropriate); and (b) the second anniversary of Completion, the
amount set out opposite that Tier 2 Contract in schedule 12 to be paid to the
Seller together with interest accrued thereon in the Escrow Account to the date
of payment.

12   DEBTORS AND CREDITORS   12.1   Within five Business Days of Completion, the
Seller shall deliver to the Buyer a list of Transferring Debtors.

12.2   As soon as reasonably practicable after Completion, the Seller shall send
letters in the form set out in the Assignment of Debtors to all persons owing
any of the Transferring Debtors, instructing them to make payments in settlement
of the Transferring Debtors to the Buyer.

12.3   If the Seller receives after Completion any monies in full or partial
settlement of any of the Transferring Debtors, the Seller shall ensure that all
monies so received are held on trust for the Buyer and paid or delivered to the
Buyer promptly, and in any event on or before the date falling

30



--------------------------------------------------------------------------------



 



    10 Business Days after the day of receipt. If the Buyer receives after
Completion any monies in full or partial settlement of any of the Aged Debtors
then the Buyer shall ensure that all monies so received are held on trust for
the Seller and paid or delivered to the Seller promptly and in any event on or
before the date falling 10 Business Days after the day of receipt.

12.4   The Buyer shall promptly provide the Seller with all information
(including without limitation copies of invoices, orders, correspondence,
delivery notes and returns notes) in the possession or under the control of the
Buyer or any other member of the Buyer’s Group as the Seller may from time to
time reasonably require relating to the Aged Debtors, the Transferring Debtors,
the Aged Creditors and the Transferring Creditors.

12.5   The Seller shall promptly provide the Buyer will all information
(including without limitation copies of invoices, orders, correspondence,
delivery notes and returns notes) in the possession or under the control of the
Seller or any other member of the Seller’s Group as the Buyer may from time to
time reasonably require relating to the Transferring Debtors, the Aged Debtors,
the Aged Creditors and the Transferring Creditors.

12.6   After Completion:

  12.6.1   the Seller shall discharge the Aged Creditors in accordance with the
normal practices of the Business and the Buyer shall promptly provide the Seller
with copies of all correspondence it receives with regard to any of the Aged
Creditors;     12.6.2   the Seller shall within 5 Business Days of Completion
deliver to the Buyer a list of the Transferring Creditors and the Buyer shall
comply with clause 12.6.3;     12.6.3   within 5 Business Days before the due
date for payment of each such Transferring Creditor (or if such due date has
passed within five Business Days of receipt of the list) the Buyer shall pay the
amount of each such Transferring Creditor to the Seller and the Seller agrees to
discharge such Transferring Creditors within five Business Days of receipt of
payment.

13   EMPLOYEES   13.1   The parties confirm their understanding that the
Transfer Regulations apply to the sale of the Business and Assets and that the
contracts of employment of each of the Employees (save insofar as relating to
benefits for old age, invalidity or survivors of an occupational pension

31



--------------------------------------------------------------------------------



 



    scheme) should have effect after Completion as if originally made with the
Buyer instead of the Seller.

13.2   The Seller shall use reasonable endeavours to carry out a consultation
process as envisaged by Regulation 10 of the Transfer Regulations, however the
Seller will not be in breach of this clause if the period between the date of
this Agreement and Completion is less than 30 days.

13.3   The Buyer shall indemnify the Seller on demand against all Losses which
the Seller or any other member of the Seller’s Group may incur arising out of or
in connection with:

  13.3.1   any claim made or threatened by or on behalf of any Employee arising
out of or in connection with any act or omission of the Buyer or any other
member of the Buyer’s Group after the Effective Time in respect of such person;
    13.3.2   any claim made or threatened by or on behalf of any Employee that
the change of employer arising by reason of the operation of the Transfer
Regulations is a significant change which is to his detriment;     13.3.3   any
claim made or threatened by or on behalf of any Employee on the grounds that he
has exercised a right to terminate his employment due to a substantial change
being made or proposed to be made to his working conditions, which is or is
alleged to be to his detriment, after the Effective Time;     13.3.4   any
failure or alleged failure by the Seller to comply with Regulation 10 of the
Transfer Regulations (whether or not caused by failure of the Buyer to comply
with its obligations under regulation 10(3) of the Transfer Regulations) other
than losses arising due to a breach of clause 13.2 by the Seller.

13.4   At Completion the Seller shall issue to each of the Employees a written
notice in a form to be agreed between the parties informing the Employees of the
transfer.

13.5   The Seller undertakes to the Buyer

  13.5.1   to pay all sums due to be paid to the Employees prior to the
Effective Time (whether arising under common law, statute, equity or otherwise)
including all salaries, wages, employee bonus or commission and expenses;

32



--------------------------------------------------------------------------------



 



  13.5.2   that as at the Effective Time there are no sums owing to or from any
Employee other than reimbursement of expenses and wages for the current salary
period and holiday pay for the current holiday year; and     13.5.3   to
indemnify on demand the Buyer against all Losses which the Buyer may incur
arising out of or in connection with any claim made or threatened by or on
behalf of any of the Employees arising from or in connection with any act or
omission of the Seller in relation to their employment or its termination at or
prior to the Effective Time save for any Losses due to any failure or alleged
failure of the Seller to comply with Regulation 10 of the Transfer Regulations.

13.6   If any person who is not an Employee alleges that his contract of
employment has effect following Completion by operation of the Transfer
Regulations as if originally made with the Buyer instead of the Seller (a
“Mismatched Employee”), provided that:

  13.6.1   the Buyer becomes aware that the Mismatched Employee so alleges
within one month of Completion;     13.6.2   the Buyer informs the Seller that
the Mismatched Employee so alleges within five Business Days of becoming so
aware;     13.6.3   the Buyer affords the Seller the opportunity to offer
alternative employment to the Mismatched Employee; and     13.6.4   the Buyer
dismisses the Mismatched Employee within four weeks of such an offer of
alternative employment being made (or if the Seller declining to make such an
offer) following a fair, full and proper procedure and without taking any
material steps without the consent of the Seller,

    the Seller undertakes to indemnify and keep indemnified the Buyer in respect
of any reasonable costs incurred in relation to notice pay, statutory redundancy
pay and a reasonable amount in relation to unfair dismissal (or alleged unfair
dismissal) in relation to any such Mismatched Employee.   14.   WARRANTIES

14.1   The Seller warrants to the Buyer that except as disclosed in the
Disclosure Letter in sufficient detail to enable the Buyer to have a reasonable
understanding of the nature and scope of the

33



--------------------------------------------------------------------------------



 



    matter disclosed each of the Warranties is true and accurate at the date of
this Agreement and, subject to clause 5.5, the Repeated Warranties will continue
to be so up to Completion with reference to the facts and circumstances from
time to time applying.

14.2   Each of the Warranties is separate and is to be construed independently
of the other Warranties, subject to clause 14.3.

14.3   The only Warranties given:

  14.3.1   in respect of the Environment are those set out in paragraph 2 of
part 6 of schedule 3 and the other Warranties shall be deemed not to be given in
relation to the Environment;     14.3.2   in respect of pension matters are
those set out in part 7 of schedule 3 and the other Warranties shall be deemed
not to be given in relation to pension matters;     14.3.3   in respect of the
Employees and other employment matters are those set out in part 8 of schedule 3
and the other Warranties shall be deemed not to be given in relation to the
Employees and other employment matters;     14.3.4   in respect of Intellectual
Property Rights are those set out in part 9 of schedule 3, and the other
Warranties shall be deemed not to be given in relation to Intellectual Property
Rights;     14.3.5   in respect of matters relating to information technology
used in relation to the Business and are those set out in paragraph 10 of
schedule 3, and the other Warranties shall be deemed not to be given in relation
to information technology; and     14.3.6   in respect of Taxation and Taxation
matters are those matters set out in part 11 of schedule 3 and the other
Warranties shall be deemed not to be given in relation to Taxation.

14.4   Except in the case of fraud by any Employee, the Seller waives and hereby
releases any rights it may have in connection with any error in or omission from
the Disclosure Letter against any Employee on whom the Seller has relied in
connection with preparing the Disclosure Letter.

14.5   The Buyer shall be entitled to claim both before and after Completion
that any of the Warranties has or had been breached even if the Buyer discovered
or could have discovered on or before Completion that the Warranty in question
was or was likely to be breached and Completion shall

34



--------------------------------------------------------------------------------



 



    not in any way constitute a waiver of any of the Buyer’s rights. The Buyer
warrants to the Seller that it has no actual knowledge of any fact, matter or
circumstance which would give rise to a breach of the Warranties at the date of
this Agreement and for these purposes the Buyer’s actual knowledge shall be
limited to the actual knowledge of: Tom Mann, Ashley Dean, Rhys Edwards and Ian
Strang at the date of this Agreement.

14.6   Schedule 4 (Limitations on Seller’s Liability) shall (save as otherwise
provided) apply to limit or exclude, in accordance with its terms, any liability
of the Seller in respect of a breach of the Warranties (other than any of the
Warranties given in paragraph 2 of part 1 of schedule 3) and subject to
paragraph 4.3 of schedule 4.

14.7   Any amount paid by or on behalf of the Seller in respect of a breach of
the Warranties shall be deemed to reduce the purchase price payable for the
Assets by, and be a repayment of, that amount. Any such amount shall be
apportioned between the Assets in the same proportions as the purchase price
payable for the Assets is apportioned by clause 6.2. The parties shall make such
adjustments and repayments of VAT (if any) as may be appropriate in consequence
of any purchase price repayment effected under this clause.

14.8   Subject to paragraph 4.1 of schedule 4, the rights and remedies of the
Buyer in respect of a breach of any of the Warranties shall not be affected by
Completion, by any investigation made by or on behalf of the Buyer into the
Business, by the giving of any time or other indulgence by the Buyer to any
person or by any other cause whatsoever except a specific waiver or release by
the Buyer in writing and any such waiver or release shall not prejudice or
affect any remaining rights or remedies of the Buyer.

14.9   Where any of the Warranties is qualified by the expression “to the best
of the knowledge, information and belief of the Seller or “so far as the Seller
is aware” or any similar expression, that Warranty shall be deemed to include an
additional statement that it has been made after diligent and careful enquiry by
the Seller of the following persons in respect of the Warranties set out against
their respective names and the awareness, knowledge or belief of the Seller
shall be deemed to be limited to the actual awareness, knowledge or belief of
such individuals:

     
  Clive Nation, Nick Cockett, Kylie-Ann
  All Warranties
  Tremlett, Sylvain Pignet, James
   
  Birch, Clive Kahn
   

35



--------------------------------------------------------------------------------



 



     
  Jackie Manley
  paragraph 4 of part 3 of schedule 3
(Compliance and Litigation)
 
   
  Geoff Baldock, Emma Turner
  part 2 of schedule 3 (Management Accounts
and Current Trading)
 
   
  Lynette Mapp
  part 3 of schedule 3 (Compliance
and Litigation) and part 4 of
schedule 3 (Contracts)
 
   
  David Burgin
  part 5 of schedule 3 (Assets)
 
   
  Ann Colley
  part 7 of schedule 3 (Pensions) and part 8 of
schedule 3 (Employment)
 
   
  Gareth Richards
  part 10 of schedule 3 (Information
Technology)
 
   
  Martyn Emmerson, Lisa Westerman
  part 11 of schedule 3 (Tax)
 
   
  Bill Ahearn
  paragraphs 3.1, 3.2 and 3.3 of part
3 of schedule 3 (Compliance and
Litigation); paragraphs 1.3 and 1.4
of part 4 of schedule 3
(Contracts); paragraphs 1.4 and 1.5
of part 6 of schedule 3 (Site Agreement)

    The Seller warrants to the Buyer that the individuals listed above are the
appropriate people to review the Warranties for the purpose of confirming their
accuracy and that there are no other persons of whom it would be reasonable for
the Seller to make enquiry.

14.10   The Seller shall disclose to the Buyer as soon as is reasonably
practicable following it becoming aware of the same, any matter which becomes
known to it prior to Completion which constitutes a breach of the Repeated
Warranties.   15.   PROTECTION OF THE INTERESTS OF THE BUYER

15.1   The Seller agrees with the Buyer that it shall not, directly or
indirectly, alone or jointly with any other person, and whether as shareholder,
partner, director, principal, consultant or agent:

36



--------------------------------------------------------------------------------



 



  15.1.1   for a period of 12 months starting on the Completion Date employ any
Employee or solicit, canvass or induce or endeavour to induce any such employee
to leave his position, whether or not that person would commit a breach of his
contract by so leaving or offer employment to any such person; and     15.1.2  
for a period of two years starting on the Completion Date not solicit or induce
any material supplier to the Business or any party to a Site Agreement to cease
to do business with the Buyer in relation to the Business or (in the case of a
material supplier) to reduce the amount of supplies to or transactions with the
Business or adversely to vary the terms on which they so do business, or (in the
case of a party to a Site Agreement) seek to induce that party to permit the
Seller to install and operate an ATM at the relevant site; and     15.1.3   for
a period of two years starting on the Completion Date, carry on or be engaged,
interested or concerned in any business which within the United Kingdom carries
on a Restricted Activity.

15.2   Nothing in clause 15.1 shall prohibit the Seller from directly or
indirectly:

  15.2.1   publishing or causing to be published any advertisement not intended
primarily to induce any Employee (as opposed to any equivalent employee of
another Company) to leave his position; or     15.2.2   instructing an
employment agency to recruit any individuals, provided that the Seller in
question has not encouraged that agency to approach any Employee; or     15.2.3
  acquiring and holding any interest in any business which carries on a
Restricted Activity, provided that the turnover of that business attributable to
the Restricted Activity in each of the last two financial years preceding the
completion of the acquisition does not exceed 5 per cent. of the aggregate
turnover of all entities which are the subject of the acquisition in question in
those financial years, as derived from any relevant annual audited accounts (or
in their absence any relevant management accounts) for those two financial
years; or     15.2.4   holding any interest in any securities listed or dealt in
on any securities exchange if the Seller and all other members of the Seller’s
Group are together interested in securities which amount to less than five per
cent of the issued securities of that class and which

37



--------------------------------------------------------------------------------



 



      carry less than five per cent of the voting rights (if any) attaching to
the issued securities of that class.

15.3   The Seller shall not after Completion disclose or use any Confidential
Information relating exclusively to the Business. This clause shall not prohibit
disclosure of:

  15.3.1   Confidential Information under a legal obligation involuntarily
incurred or if required by the law of any relevant jurisdiction or by any
competent regulatory or governmental body or securities exchange in any relevant
jurisdiction;     15.3.2   any Confidential Information which is or becomes part
of the public domain without breach of this clause or clause 15.4; or     15.3.3
  Confidential Information to any other member of the Seller’s Group or to any
professional advisers of the Seller or of any other member of the Seller’s
Group,

and shall not prohibit the use by the Seller of any confidential information for
the purpose of or in connection with making any payment to or determining to
amount of any payment to be made to any Aged Creditor or supplier and/or in
connection with determining the amount of any payment to be made to it by Snax
24 Corporation Limited in connection with the business of Travelex ATMs.

15.4   The Seller shall use its reasonable endeavours to ensure that no member
of the Seller’s Group from time to time takes or omits to take any action which,
if taken or omitted by the Seller, would constitute a breach of clause 15.1 or
15.3.   15.5   Each of the restrictions in clauses 15.1 and 15.3 above shall be
enforceable by the Buyer independently of each of the others and its validity
shall not be affected if any of the others is invalid.   15.6   If any of the
restrictions in clauses 15.1 and 15.3 is void but would be valid if some part of
the restrictions were deleted the restriction in question shall apply with such
deletion as may be necessary to make it valid.   15.7   The Seller acknowledges
that the above provisions of this clause are not more extensive than is
reasonable to protect the Buyer as the acquirer of the Business.

38



--------------------------------------------------------------------------------



 



15.8   In this clause 15 “Restricted Activity” means the operation of any ATM in
the United Kingdom which dispenses the national currency for the time being of
the United Kingdom but excludes the carrying on of an Excluded Business.   15.9
  In the event that Nick Cockett ceases to be an employee of the Seller during
the period between the date of this Agreement and the earlier of Completion or
the date on which the parties cease to have any further rights and obligations
under this Agreement pursuant to clauses 4.4 and 9.7, then the Seller agrees at
the Buyer’s cost as soon as reasonably practicable to take all reasonable steps
required to enforce the restrictive covenants contained in the service agreement
between the Seller and Nick Cockett dated 11 September 2002 in accordance with
the terms of such agreement.   15.10   In the event that Nick Cockett refuses or
is unable to work for the Buyer at any time during the 3 months following
Completion (other than as a result of his dismissal by the Buyer) the Seller
agrees to make available to the Buyer the services of Clive Nation for a maximum
period of 3 months following Completion for 80% of Clive Nation’s time per day
at a cost of £300 per 80% day or part thereof (plus VAT where applicable).  
15.11   If Nick Cockett signs a service agreement with the Buyer on or before
Completion:

  15.11.1   the Seller agrees not to employ or solicit, canvass or induce or
endeavour to induce Nick Cockett to leave his position and agrees to ensure that
no member of the Seller’s Group employs, solicits, canvasses or induces him to
leave his position for a period of 12 months starting on the Completion Date;
and     15.11.2   the Seller shall pay the sum of £50,000 to the Buyer at
Completion in accordance with clause 9.3.15.

16.   OBLIGATIONS AFTER COMPLETION AND FURTHER ASSURANCE

16.1   At or after Completion, the Seller shall execute all such documents and
do or cause to be done all such other things as the Buyer may from time to time
reasonably require in order to vest in the Buyer title to the Assets. Nothing in
this clause 16.1 or under this Agreement shall require the Seller to pay any
stamp duty or any other transfer taxes or registration fees in relation to the
transactions contemplated by this Agreement.   16.2   The Buyer shall ensure
that the Business Records are retained for a period of seven years starting on
the Completion Date and that all other records (whether in electronic or any
other

39



--------------------------------------------------------------------------------



 



    form) of the Buyer relating to the Business which are or may be relevant in
connection with any Warranty Claim or other claim against the Seller under this
Agreement are retained for so long as any actual or threatened Warranty Claim or
other claim remains outstanding. The Buyer shall ensure that the Seller is
promptly provided upon request with access during normal working hours and on
reasonable prior notice to, and is permitted at the Seller’s cost to make copies
of, the Business Records.   16.3   The Seller shall ensure that all records of
the Business relating to Taxation (insofar as they do not form part of the
Business Records and are retained under schedule 2) are retained for a period of
seven years starting on the Completion Date and that all such records (whether
in electronic or any other form) are made available to the Buyer promptly on
request with access during normal hours and on reasonable prior notice. The
Buyer shall, at its own cost, be permitted to make copies of such records.  
16.4   After Completion, the Buyer shall use all reasonable endeavours to make
available to the Seller the assistance of such of the Employees as the Seller
may from time to time reasonably require in connection with any proceedings
against the Seller of which the Employees in question have particular knowledge,
whether by virtue of their involvement in the matters giving rise to the
proceedings or otherwise.   16.5   Without limiting clause 12.3, if the Seller
receives after Completion any monies in full or partial settlement of invoices
issued by the Buyer after Completion, the Seller shall ensure that all monies so
received are held on trust for the Buyer and paid or delivered to the Buyer
promptly, and in any event on or before the date falling 10 Business Days after
the date of receipt.   16.6   As soon as practicable after Completion the Seller
and the Buyer shall jointly send an announcement in a form to be agreed between
the parties to those people agreed between the parties to be recipients.   17.  
VAT   17.1   The Seller and the Buyer intend that the Business be transferred
under this Agreement as a going concern and shall each use all reasonable
endeavours to ensure that the transfer is treated neither as a supply of goods
nor as a supply of services for the purposes of the Value Added Tax (Special
Provisions) Order 1995. The Seller and the Buyer shall give notice of that
transfer to HM Revenue and Customs under the relevant VAT regulations, or
otherwise as required by law.

40



--------------------------------------------------------------------------------



 



17.2   The Buyer shall after Completion use the Assets in carrying on the same
kind of business (whether or not as part of any existing business) as that
carried on by the Seller and authorises the Seller to make that obligation known
to HM Revenue and Customs when writing to or notifying them under this clause
17.   17.3   If HM Revenue and Customs, after full disclosure of all material
facts, determines that VAT is payable on the sale of the Business or any part of
it, the Seller shall promptly notify the Buyer of that determination and the
date on which it is required to account to HM Revenue and Customs for that VAT.
The Buyer shall pay the amount of that VAT to the Seller three Business Days
before the date for payment so notified to it. The Buyer shall indemnify the
Seller against any penalty or interest arising as a result of the late payment
of VAT by the Seller to HM Revenue and Customs to the extent arising by reason
of a breach by the Buyer of the provisions of this clause 17. Any VAT payable
under this clause shall be paid in addition to the amount otherwise payable by
the Buyer.   17.4   After Completion, the Seller shall apply for a direction
under section 49(1)(b) VATA permitting the retention by the Seller of all the
records of the Business for VAT purposes which would otherwise be required by
section 49(1)(b) VATA to be preserved by the Buyer.   17.5   The Buyer
undertakes and warrants that it is duly registered under VATA with registration
number 762706227.   17.6   The Seller confirms that it is duly registered under
VATA with registration number 755419120.   18.   GUARANTEE   18.1   In
consideration of the Seller entering into this Agreement, the Guarantor as
primary obligor irrevocably and unconditionally:

  18.1.1   undertakes to ensure the Buyer’s performance of all its obligations
under this Agreement in accordance with its terms;     18.1.2   guarantees as a
continuing guarantee to the Seller the performance and observance by the Buyer
of each of the Buyer’s obligations under this Agreement in accordance with its
terms or arising in consequence of any breach of this Agreement;     18.1.3  
agrees that if and each time that the Buyer fails to make any payment to the
Seller when it is due under this Agreement, the Guarantor shall on demand
(without requiring

41



--------------------------------------------------------------------------------



 



      the Seller first to take steps against the Buyer or any other person) pay
that amount to the Seller.

18.2   The liability of the Guarantor under this clause shall not be released or
diminished in whole or in part by anything which, but for this provision, might
operate to affect its liability, including without limitation:

  18.2.1   any variation of the terms of this Agreement;     18.2.2   any
forbearance or neglect or delay in seeking the performance of any obligations
under this Agreement or any granting of time for the performance of those
obligations or any other arrangement between the Buyer and the Seller or any
other person; or     18.2.3   any unenforceability or invalidity of any
obligation of the Buyer, so that this clause shall be construed as if there were
no such unenforceability or invalidity.

18.3   The guarantee in clause 18.1 is a continuing guarantee and accordingly
shall remain in force until all of the obligations of the Buyer under this
Agreement have been fully performed or fully satisfied.   18.4   The guarantee
in clause 18.1 shall be in addition to, and without prejudice to and not in
substitution for, the performance and observance of the Buyer’s obligations
under this Agreement.   18.5   The Guarantor warrants and represents to the
Seller that:

  18.5.1   the Guarantor is a company duly incorporated and validly existing
under the laws of Oregon;     18.5.2   the Guarantor has all necessary power and
authority to enter into and perform its obligations under this Agreement;    
18.5.3   this Agreement constitutes (or will when executed constitute) valid and
binding obligations on the Guarantor in accordance with their respective terms;
    18.5.4   the entering into and performance by the Guarantor of its
obligations under this Agreement:

42



--------------------------------------------------------------------------------



 



  18.5.4.1   will not result in a breach of any provision of the memorandum or
articles of association or analogous constitutional documentation of the
Guarantor;     18.5.4.2   will not result in a breach of any order, judgment or
decree of any court or governmental, administrative or regulatory body or agency
to which the Guarantor is party or by which it is bound; and     18.5.4.3   does
not require the consent of any third party.

18.6   If any monies paid to the Seller under this Agreement have to be repaid
by the Seller to the Buyer by virtue of any provision or enactment relating to
bankruptcy, insolvency or liquidation for the time being in force or on any
other ground, the liability of the Guarantor shall be computed as if those
monies had never been paid to the Seller at all.   18.7   For the avoidance of
doubt nothing under this clause 18 shall require the Guarantor to complete the
acquisition of the Business and Assets if the condition set out in clause 4.1.2
has not been satisfied by the End Date.   19.   PAYMENTS AND INTEREST   19.1  
Payments to be made to the Seller under this Agreement shall be made in pounds
sterling by telegraphic transfer of immediately available funds to the following
account of the Seller’s Solicitors:

         
 
  CONFIDENTIAL    

or to any other account of which the Seller gives the Buyer at least three
Business Days’ notice from time to time.

19.2   Payments to be made to the Buyer under this Agreement shall be made in
pounds sterling by telegraphic transfer of immediately available funds to the
following account of the Buyer’s Solicitors:

         
 
  CONFIDENTIAL    

43



--------------------------------------------------------------------------------



 



19.3   Payment of any sum to a party’s solicitors will discharge the obligations
of the relevant party to pay the sum in question, and that party shall not be
concerned to see the application of monies so paid.   19.4   Each payment to be
made under this Agreement shall be made free and clear of all deductions,
withholdings, counterclaims or set-off of any kind except for those required by
law.   20.   ASSIGNMENT   20.1   Subject to clause 20.2, no party and no third
party referred to in clause 25.1 may assign or otherwise dispose of any rights
under this Agreement, at law or in equity, including by way of security or
declaration of trust. Any purported assignment in breach of this clause shall be
void and confer no rights on the purported assignee.   20.2   The Buyer may
assign its rights under this Agreement to any member of the Buyer’s Group
provided (a) that the terms of any such assignment shall provide for the rights
to be reassigned to the Buyer in the event that the assignee ceases to be a
member of the Buyer’s Group and in default of any such reassignment those rights
shall lapse and (b) any liability of the Seller to the assignee shall not exceed
the liability of the Seller to the Buyer in the absence of that assignment.  
21.   CONDUCT OF INDEMNITY CLAIMS   21.1   In this clause 21:

  21.1.1   “Beneficiary” means, in relation to an indemnity, the party receiving
the benefit of the indemnity; and

44



--------------------------------------------------------------------------------



 



  21.1.2   “Covenantor” means, in relation to an indemnity, the party
undertaking to indemnify the Beneficiary.

21.2   If the Beneficiary becomes aware of any matter which it believes might
give rise to a claim to be indemnified by the Covenantor under this Agreement:

  21.2.1   the Beneficiary shall as soon as reasonably practicable notify the
Covenantor in writing, (specifying in reasonable detail the nature of the matter
and, so far as possible, the amount claimed or which might be claimed) and shall
consult with the Covenantor with respect to the matter;     21.2.2   if
requested in writing by the Covenantor the Beneficiary shall (save where the
Beneficiary can show there is a demonstrable risk that the action requested
would materially and adversely affect the Business), at the Covenantor’s cost:

  21.2.2.1   take such action and initiate such proceedings, and give such
information and assistance, as the Covenantor may from time to time reasonably
request to dispute, resist, appeal, compromise, defend, remedy or mitigate the
matter in question or enforce against any person (other than the Covenantor) the
rights of the Beneficiary or the Covenantor in relation to the matter in
question;     21.2.2.2   not admit liability in respect of or settle or
compromise the matter in question without the prior written consent of the
Covenantor such consent not to be unreasonably withheld or delayed.

  21.2.3   if the Beneficiary takes any action under clause 21.2.2 following a
written request from the Covenantor under clause 21.2.2 the Covenantor shall:

  21.2.3.1   indemnify the Beneficiary on demand against all Losses which it may
incur as a result of any request by the Covenantor under clause 21.2.2; and    
21.2.3.2   use all reasonable endeavours so as not, by any act or omission in
connection with the claim, to cause the Beneficiary to be in breach of its
obligations to its current or past employees or to cause the Beneficiary’s
business interests to be prejudiced.

45



--------------------------------------------------------------------------------



 



21.3   If the Covenantor does not make any request under clause 21.2.2, the
Beneficiary shall in any event consult with the Covenantor as soon as reasonably
practicable with regard to any actual or proposed developments relating to the
matter in question and provide the Covenantor with copies of all correspondence
and documents in relation to that matter.   21.4   If there is any dispute
between the Covenantor and the Beneficiary as to whether liability in respect of
any claim by a third party should be admitted or such claim should be settled or
compromised, liability shall not be admitted, and that claim shall not be
settled or comprised, other than in accordance with the provisions of this
clause. Any such dispute shall be referred to leading counsel agreed between the
Covenantor and the Beneficiary or, in default of agreement on or before the date
falling five Business Days after an individual is first proposed for the purpose
by either the Covenantor or the Beneficiary, by the President for the time being
of the Law Society of England and Wales on the application of either the
Covenantor or the Beneficiary. Any individual to whom a dispute is so referred
shall be instructed in writing to give a written opinion, as soon as is
reasonably practicable, as to which of the courses of conduct proposed by the
Beneficiary and by the Covenantor is most likely to result in the matter being
agreed, settled or compromised at the least cost to the Covenantor. The decision
of counsel (who shall act as expert and not as arbitrator) shall be final and
binding on the Beneficiary and the Covenantor for all purposes. Counsel’s fees
and expenses shall be borne by the Covenantor and the Beneficiary as counsel may
determine in his sole discretion or, if no such determination is made, by the
Covenantor and the Beneficiary in equal shares. The parties shall then implement
counsel’s decision as soon as is reasonably practicable.   21.5   The
Beneficiary shall use its reasonable endeavours to mitigate any Losses which it
may incur and in respect of which it has a right to be indemnified under this
Agreement.   22.   ANNOUNCEMENTS AND CONFIDENTIALITY   22.1   No party may make
any press release or other public announcement about this Agreement or the
transactions contemplated by it, or disclose any of the terms of this Agreement,
except with the consent of the other party.   22.2   Clause 22.1 shall not apply
to any disclosure made by a party to a member of its Group or to its
professional advisers, or to any announcement or disclosure required by the laws
of any relevant jurisdiction or by any competent regulatory or governmental body
or securities exchange in any relevant jurisdiction, provided that the party
required to make such an announcement or disclosure shall first take all such
steps as may be reasonable and practicable in the

46



--------------------------------------------------------------------------------



 



    circumstances to consult with the other party, and shall take into account
its reasonable comments.   22.3   Each party shall ensure that any member of its
Group or professional adviser to which it discloses information under clause
22.2 is made aware of the obligations of confidentiality contained in this
clause and complies with this clause as if binding on it directly.   23.   COSTS
      Each party shall bear its own costs and expenses in connection with the
preparation, negotiation, execution and performance of this Agreement and the
documents referred to in it.   24.   NOTICES   24.1   Any notice, consent or
other communication given under this Agreement shall be in writing and in
English, and signed by or on behalf of the party giving it, and shall be
delivered by hand or sent by prepaid recorded or special delivery post (or
prepaid international recorded airmail if sent internationally) or by fax as
follows (and, for the avoidance of doubt, may not be given by email):

         
 
  to the Buyer:    
 
       
 
  For the attention of:   Ashley Dean, Managing Director
 
       
 
  Address:   TRM (ATM) Limited, 1A Meadowbrook, Maxwell Way, Crawley, West
 
      Sussex RH10 9SA
 
       
 
  Facsimile number:   01293 585091 

with a copy (which shall not constitute notice) to Amy Krallman, Esq., Senior
Vice President and General Counsel, TRM Corporation at Team Headquarters, 5208
NE 122nd Avenue, Portland, Oregon 97230 USA

         
 
  to the Seller:    
 
       
 
  For the attention of:   The Company Secretary
 
       
 
  Address:   Travelex Limited, 65 Kingsway, London WC2B 6TB
 
       
 
  Facsimile number:   020 7400 4001

47



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to the Seller’s Solicitors
(Reference: SJH).

24.2   Either party may from time to time notify the other of any other person,
address or fax number for the receipt of notices or copy notices. Any such
change shall take effect five Business Days after notice of the change is
received or (if later) on the date (if any) specified in the notice as the date
on which the change is to take place.   24.3   Any notice, consent or other
communication given in accordance with clause 24.1 and received after 5.30 p.m.
on a Business Day, or on any day which is not a Business Day, shall for the
purposes of this Agreement be regarded as received on the next Business Day.  
24.4   The provisions of clause 24.1 shall not apply in relation to the service
of process in any legal proceedings arising out of or in connection with this
Agreement.   25.   THIRD PARTY RIGHTS   25.1   Members of the Seller’s Group may
rely upon and enforce the terms of clauses 10.1, 11.2, 11.4, 11.6, 11.7 and
13.3.   25.2   Notwithstanding any other provision of this Agreement, the Seller
and the Buyer may by agreement in writing rescind or vary any of the provisions
of this Agreement without the consent of any third party, and accordingly
section 2(1) of the Contracts (Rights of Third Parties) Act 1999 shall not
apply.   25.3   Except as otherwise stated in this Agreement, a person who is
not a party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to rely upon or enforce any term of this Agreement. This
clause shall not affect any right or remedy of a third party which exists or is
available apart from that Act.   26.   NO MERGER       The provisions of this
Agreement shall remain in full force and effect notwithstanding Completion.  
27.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts and by the parties to it on separate counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument, and shall not be effective until each of the parties has executed at
least one counterpart.

48



--------------------------------------------------------------------------------



 



28.   ENTIRE AGREEMENT   28.1   This Agreement and the documents referred to in
it together constitute the entire agreement and understanding of the parties,
and supersede any previous agreement between the parties relating to the subject
matter of this Agreement.   28.2   The Buyer acknowledges that no provisions are
to be regarded as implied into this Agreement, save for those implied by law and
which are not lawfully capable of being excluded. All implied provisions
lawfully capable of being excluded are excluded for all purposes.   28.3   In
entering into this Agreement, and subject to schedule 4, each party accepts that
it is not relying on any representation, warranty or on any other information or
statement of opinion or belief, including, without limitation, replies to due
diligence enquiries, whether written or oral, express or implied, and whether
made or given by the other party or by any of its advisers, which is not
expressly comprised within or the subject of any of the Warranties.   28.4  
Nothing in this clause 28 shall limit any liability of the Seller for fraud.  
29.   GOVERNING LAW AND JURISDICTION   29.1   This Agreement shall be governed
by and construed in accordance with the law of England and Wales. Each party
irrevocably submits to the exclusive jurisdiction of the courts of England and
Wales over any claim, dispute or matter arising under or in connection with this
Agreement.   29.2   Each party irrevocably waives any objection which it may
have now or later to proceedings being brought in the courts of England and
Wales and any claim that proceedings have been brought in an inconvenient forum.
Each party further irrevocably agrees that a judgment in any proceedings brought
in the courts of England and Wales shall be conclusive and binding upon each
party and may be enforced in the courts of any other jurisdiction.   29.3  
Nothing in this Agreement shall affect the right to serve process in any manner
permitted by law.

THIS AGREEMENT has been executed by or on behalf of the parties on the date at
the top of page 1.
SCHEDULE 1
Confidential Treatment
SCHEDULE 2
Confidential Treatment

49



--------------------------------------------------------------------------------



 



Part 1 — General
SCHEDULE 3
Warranties
Part 1: General

1.   INSOLVENCY   1.1   In this part 1, “Insolvency Proceedings” means any
formal insolvency proceedings, whether in or out of court, including
liquidation, administration, receivership, administrative receivership, scheme
of arrangement with creditors, moratorium, interim or provisional supervision by
a court or court appointee, winding-up or striking-off.   1.2   The Seller is
able to pay its debts as they fall due and has not stopped payment of its debts.
  1.3   The Seller has not taken any steps to commence any Insolvency
Proceedings, nor has it received notice that any third party has commenced or
threatened to commence any Insolvency Proceedings, in either case whether in
relation to the Seller or any part of its assets or undertaking.   1.4   No
distress, execution or other process has been levied in respect of the Business
or Assets or any of them, and no events have occurred which would justify any
such proceedings.   1.5   So far as the Seller is aware, no event has occurred
which has (a) caused, or which on the intervention or action of any third party
may cause any floating charge created by the Seller to crystallise over the
Business or the Assets or any of them; or (b) caused any fixed charge created by
the Seller to become enforceable over the Business or Assets or any of them.  
2.   AUTHORITY AND CAPACITY OF THE SELLER   2.1   The Seller has all necessary
power and authority and has taken all necessary corporate action to enter into
and perform its obligations under this Agreement and all agreements to be
entered into by the Seller pursuant to this Agreement.   2.2   The entering into
and the performance by the Seller of its obligation under this Agreement:

  2.2.1   will not result in a breach of any provision of the memorandum or
articles of association of the Seller;

50



--------------------------------------------------------------------------------



 



Part 1 — General

  2.2.2   will not result in a breach of any order, judgment or decree of any
court or governmental, administrative or regulatory body or agency to which the
Seller is party or by which it is bound; and     2.2.3   does not require the
consent of any third party which will not have been obtained by Completion.

2.3   This Agreement and all other agreements and documents to be executed by
the Seller pursuant to or in connection with this Agreement constitute (or shall
when executed constitute) valid and binding obligations on the Seller
enforceable in accordance with their respective terms.

51



--------------------------------------------------------------------------------



 



Part 2 — Management Accounts and Current Trading
Part 2: Management Accounts and Current Trading

1.   MANAGEMENT ACCOUNTS   1.1   The Management Accounts:

  1.1.1   have been prepared in good faith and with due care;     1.1.2   are
not believed by the Seller to be misleading;     1.1.3   fairly reflect the
profits and losses, assets and liabilities during the period to which they
relate;     1.1.4   have been prepared by the Seller in accordance with the
accounting practice and on a basis consistent with that employed in preparing
the Accounts;     1.1.5   have been prepared by the Seller in accordance with
generally accepted accounting practices in the United Kingdom;     1.1.6   for
the period 1 January 2004 to 31 December 2004 form the basis on which the
Business is included in the Accounts; and     1.1.7   have adopted a rate of
depreciation consistent with the accounts policies of the Seller which is
sufficient for the value of each of the fixed assets of the Business to be
written down to nil by the end of its useful working life.

1.2   Any adjustments made in preparing the Accounts so far as they relate to
the Business are reflected in and are readily apparent from the Management
Accounts for the period 1 January 2004 to 31 December 2004.   2.   TRADING
POSITION       Since 30 June 2005 and save as disclosed in the document attached
to this Agreement marked “C”:   2.1   the Seller has carried on the Business in
the ordinary course; and   2.2   there has been no material adverse change in
the financial or trading position of the Business.



52



--------------------------------------------------------------------------------



 



Part 2 — Management Accounts and Current Trading

3.   RECORDS   3.1   All material Business Records are in the exclusive
possession of the Seller or are under its direct control and subject to
unrestricted access by it.

3.2   All PAYE, National Insurance and other records relating to the Employees
have been correctly made up.

53



--------------------------------------------------------------------------------



 



Part 3 — Compliance and Litigation
Part 3: Compliance and Litigation

1.   CONDUCT OF BUSINESS       So far as the Seller is aware neither the Seller
nor any of its officers (during the course of their duties) has done or omitted
to do any act or thing relating to the Assets or the conduct of the Business
which is in material contravention of any legislation in any relevant
jurisdiction to which the Seller in the course of carrying on the Business, is
subject and the Seller has, so far as the Seller is aware, dealt with the Assets
in all material respects in accordance with applicable law.   2.   COMPETITION
LAW   2.1   So far as the Seller is aware, the Seller in relation to the
Business is not nor has it been a party to or concerned in any agreement,
concerted practice or course of conduct which in whole or part infringes the
competition or anti-trust law of any country in which any of the Assets are
situated or in which the Business is conducted.   2.2   So far as the Seller is
aware, in relation to competition or anti-trust matters, the Seller, in relation
to the Business:

  2.2.1   has not given any undertaking or assurance which is still binding on
it, to; or     2.2.2   is not subject to any order of or any investigation by;
or     2.2.3   has not received any process, notice, request for information or
other written communication from,

    any court or the European Commission, the EFTA Surveillance Authority, the
Office of Fair Trading, the Competition Commission, the Secretary of State for
Trade and Industry or any other competition or other authority having
jurisdiction in competition or anti-trust matters under any competition or
anti-trust legislation in any country in which the Assets are situated or in
which the Business is conducted.   3.   LITIGATION   3.1   The Seller is not
currently engaged, nor has it during the period of two years ending on the date
of this Agreement been engaged, in any dispute, litigation, arbitration,
mediation, conciliation or expert determination in relation to the Business or
the Assets, whether as claimant or defendant

54



--------------------------------------------------------------------------------



 



Part 3 — Compliance and Litigation

    or in any other capacity where the amount claimed, contested or in dispute
was in excess of £15,000.   3.2   The Seller has not received notice that it is
subject to any material investigation, inquiry or enforcement proceedings or
other process by any governmental, administrative or quasi-governmental
regulatory body or agency in relation to the Business nor is the Seller in
dispute with any such body or agency in relation to the Business.   3.3   So far
as the Seller is aware there are no dispute resolution processes, proceedings
and other processes or disputes such as are referred to in paragraphs 3.1 and
3.2 of this part 3 pending or threatened by or against the Seller in relation to
the Business.   3.4   There are no existing or pending judgments or rulings
against the Seller which affect or may affect the Business or any of the Assets.
  3.5   The Seller has not given any undertakings arising from legal proceedings
to a court, governmental agency, or regulator or third party which would affect
the Business or the Assets.   4.   DATA PROTECTION   4.1   In this paragraph 4
of part 3, “Personal Data” has the meaning given to it in the Data Protection
Act 1998.   4.2   As far as the Seller is aware, the Seller is, in relation to
all Personal Data processed by the Business, in material compliance with all
relevant requirements of:

  4.2.1   the Data Protection Act 1998; and     4.2.2   the Privacy and
Electronic Communications (EC Directive) Regulations 2003.

4.3   The Seller is duly registered as a data controller under the Data
Protection Act 1998 for all purposes for which registration is required in
respect of the processing of Personal Data by or on behalf of the Business and
all due and requisite fees in respect of such registration have been paid.   4.4
  The Seller has not received in relation to the Business an Enforcement Notice
under the Data Protection Act 1998.

55



--------------------------------------------------------------------------------



 



Part 4 — Contracts
Part 4: Contracts

1.   MATERIAL CONTRACTS   1.1   A copy of each of the Contracts is annexed to
the Disclosure Letter (or, where any such agreement is not in writing, details
of the key terms of that agreement is contained in the Disclosure Letter) and
listed in schedule 8. There are no other contracts, agreements, licences or
similar arrangements in respect of the Business or Assets which are material to
the Business and required for its ongoing continuation.   1.2   So far as the
Seller is aware, none of the Contracts is ultra vires the Seller.   1.3   So far
as the Seller is aware, the Seller has not materially breached and no
counterparty is in material breach of any of the Contracts referred to in
paragraph 1.1 of this part 4, and the Seller has not received notice from any
counterparty alleging any such material breach by the Seller.   1.4   There is
no subsisting dispute of a material nature between the Seller and any other
person in relation to any of the Contracts referred to in paragraph 1.1 of this
part 4, and there are no circumstances which the Seller believes to be likely to
give rise to any such dispute for the purposes of this paragraph, “material
nature” shall mean involving an amount in excess of £15,000.   1.5   The Seller
has not given notice or received any written notice terminating any of the
Contracts referred to in paragraph 1.1 of this part 4 nor has it received
written notice of the intention of any counterparty of any such Contract to
terminate any such Contract.   1.6   The Seller is not in connection with the
Business a party to any subsisting agreement:

  1.6.1   which is not in the ordinary course of business or which is not on
arm’s length terms;     1.6.2   pursuant to which the Seller has disposed of any
shares or business and remains subject to any actual or contingent liability;  
  1.6.3   which involves obligations of the Seller which the Seller believes it
is unlikely to be able to perform;     1.6.4   which is any contract of
guarantee, indemnity or suretyship or any contract to secure any obligation of
any person;

56



--------------------------------------------------------------------------------



 



Part 4 — Contracts

  1.6.5   which is any sale or purchase option or similar agreement or
arrangement affecting any assets owned or used in the Business; or     1.6.6  
(being an agreement for the supply of goods or services to the Seller in
relation to the Business for an annual consideration in excess of £50,000 plus
VAT (if applicable)) and save as disclosed in the list referred to in clause
9.3.12 in relation to any Site Agreement, which shall or may be terminated by
this Agreement (or Completion) or which shall or may be affected materially by
it.

1.7   The Seller in connection with the Business is not, nor has it agreed to
become, a member of any partnership, joint venture or consortium or a party to
any other arrangement for sharing income, profits, losses or expenses.   2.  
GUARANTEES       The Disclosure Letter contains details of all outstanding
material guarantees given by the Seller or any member of the Seller’s Group for
the benefit of the Business.   3.   SUPPLIERS       During the last 12 months no
party to a Site Agreement and no party to a supply agreement for the supply of
goods or services to the Seller in relation to the Business for an annual
consideration in excess of £50,000 plus VAT (if applicable) has stopped trading
with or supplying the Seller in relation to the Business or reduced, or
indicated in writing an intention to reduce, substantially the terms on which it
is prepared to trade with or supply the Business (other than normal price and
quota changes).

57



--------------------------------------------------------------------------------



 



Part 5 — Assets
Part 5: Assets

1.   OWNERSHIP AND POSSESSION OF ASSETS   1.1   All of the material tangible
Assets capable of possession are in the possession and ownership or under the
control of the Seller.   1.2   The Disclosure Letter contains details of the
material assets and/or rights owned and the material services supplied by either
the Seller or any member of the Seller’s Group to the Business as at the date of
this Agreement, which assets and/or rights or the means of providing such
services, are not being sold by the Seller pursuant to this Agreement.   1.3  
The Assets comprise all of the assets and rights necessary for the continuation
of the Business as carried on at the date of this Agreement.   2.   INSURANCE  
2.1   Annexed to the Disclosure Letter is a summary of the level of cover and
insured risks under the insurance policies maintained by the Seller (or a member
of the Seller’s Group) as at the date of this Agreement in relation to the
Business.   2.2   All premiums due on the insurance policies referred to in
paragraph 2.1 of this part 5 of schedule 3 have been duly paid, all other
material conditions of those policies have been performed and observed, and so
far as the Seller is aware, there are no circumstances which might result in any
such insurance policy becoming void or voidable.   2.3   No insurance policy
referred to in paragraph 2.1 of this part 5 of schedule 3 is subject to any
special or unusual terms or restrictions.   2.4   The Disclosure Letter contains
complete and accurate details of all insurance claims in excess of £15,000 made
by the Seller in relation to the Business during the period of two years ending
on the date of this Agreement. So far as the Seller is aware, there are no
circumstances which would entitle the Seller to make a claim in relation to the
Business in excess of £25,000 or which would be required under any of the
policies referred to in paragraph 2.1 of this part 5 of schedule 3 to be
notified to the insurers.

58



--------------------------------------------------------------------------------



 



Part 5 — Assets

3.   CONDITION AND MAINTENANCE OF PLANT   3.1   All items of Plant and Equipment
are in reasonable repair and condition subject to fair wear and tear and having
regard to age and usage and are regularly maintained.   3.2   Copies of all
maintenance contracts which the Seller has at the date of this Agreement
relating to any material Assets are annexed to the Disclosure Letter.   3.3  
The 3 DES/EMV upgrade has been successfully completed on all ATM machines used
by the Seller for the purposes of the Business.   4.   LEASED EQUIPMENT       A
list of all Leased Equipment as at the date of this Agreement is annexed to the
Disclosure Letter.


59



--------------------------------------------------------------------------------



 



Part 6 — Sites and Environment
Part 6: Sites and Environment
For the purposes of the Warranties in paragraphs 1.1 and 1.2 of this part 6 of
this schedule, agreements for sites entered into without breach of schedule 5
shall not be regarded as Site Agreements when those Warranties become Repeated
Warranties.

1.   SITES   1.1   The Seller in relation to the Business has no interest in
real property other than those of the Sites listed in schedule 6 which relate to
the Business (as opposed to those Sites which relate to the business of Travelex
ATMs) and the agreements in respect of such sites and any such agreements
entered into between the date of this Agreement and Completion without breach of
schedule 5, all such agreements being referred to in this Agreement as “Site
Agreements”.   1.2   All Site Agreements are attached to the Disclosure Letter.
  1.3   The information set out in schedule 6 and in the Disclosure Letter with
respect to the number of ATMs which are the subject of each Site Agreement is
accurate in all respects.   1.4   The Seller has observed and performed the
covenants and conditions contained in the Site Agreements in all respects and
has not received any material complaint regarding any alleged breach of covenant
or conditions under any Site Agreement.   1.5   The Seller has not received any
notice to terminate a Site Agreement and the Seller is not aware of any
intention or circumstance that may give rise to such termination.   1.6   So far
as the Seller is aware, the Seller in relation to the Business has only obtained
planning permission for those specific ATMs listed in the schedule to be
provided by the Seller on Completion in accordance with clause 9.3.10.   1.7  
So far as the Seller is aware, in relation to those ATMs where planning
permission has been obtained (as listed in the Disclosure Letter), such planning
permission has been complied with.   1.8   No interest of the Seller under any
Site Agreement has been registered at HM Land Registry.   2.   ENVIRONMENT      
So far as the Seller is aware, in relation to the Business the Seller has
complied with Environmental Law in all material respects.

60



--------------------------------------------------------------------------------



 



Part 7 — Pensions
Part 7: Pensions

1.   NO OTHER ARRANGEMENTS       Except for the Pension Scheme, the Seller does
not participate in or contribute to any personal pension schemes or any
occupational pension schemes (whether or not legally binding) the main or only
purpose of which is to provide pension, retirement or death benefits for any of
its Employees or for the widow, widower, child or dependant of any such Employee
(“Pensionable Employees”).   2.   NO ASSURANCES ETC       The Seller has not
given any undertaking as to the introduction, continuance, improvement or
increase of any benefit of a kind described in paragraph 1 of this part 7 in
relation to the Business and is neither paying nor has in the last two years
paid any such benefit to any Employee.   3.   CONTRIBUTIONS       The Seller has
paid all contributions, expenses and insurance premiums which have fallen due
for payment by it to the Pension Scheme in relation to the Business.   4.  
MORAL HAZARD       No contribution notice or financial support direction under
the Pensions Act 2004 has been issued to the Seller in relation to the Business
or to any other person in respect of the Pension Scheme and there is no fact or
circumstances likely to give rise to any such notice or direction.   5.  
STAKEHOLDER       The Seller in relation to the Business has facilitated access
for its Pensionable Employees who are not members of the Pension Scheme to a
designated stakeholder scheme as required by Section 3 of the Welfare Reform and
Pensions Act 1999.   6.   LITIGATION       No claims or complaints have been
made or are pending or threatened in relation to the Pension Scheme or in
respect of the provision of (or failure to provide) pension, lump sum or death
benefits in relation to any of the Pensionable Employees and so far as the
Seller is aware there is no fact or circumstance likely to give rise to such
claims or complaints.

61



--------------------------------------------------------------------------------



 



Part 7 — Pensions

7.   DEFINED BENEFIT PROMISE       No written undertaking or written assurance
(whether or not legally enforceable) has been given to any person that any
benefits under the Pension Scheme (other than lump sum benefits on death in
service) will be calculated by reference to any person’s remuneration or length
of service or will be approximately or exactly any amount.   8.   OTHER   8.1  
All material documentation relating to the Pension Scheme is annexed to the
Disclosure Letter.   8.2   So far as the Seller is aware no discrimination on
grounds of sex, disability, marital status, hours of work, fixed-term or
temporary agency workers, sexual orientation, religion or belief is, or has at
any stage, been made in the provision of pension, lump sum or death benefits by
the Seller in relation to any of the Pensionable Employees.   8.3   The
liability for all lump sum death benefits which may become payable under the
Pension Scheme to any member is fully insured with a reputable insurance company
on normal terms and at normal rates with all lives assured being treated as
enjoying good health. The Seller has not been notified of any action or omission
which would enable any insurance company which has issued or has undertaken to
issue any policy for the purpose of any of the schemes to avoid making payment
under such policy.

62



--------------------------------------------------------------------------------



 



Part 8 — Employment
Part 8: Employment
For the purposes of the Warranties in paragraphs 1.1, 1.2, 1.3, 1.4 and 1.13,
persons who become Employees after the date of this Agreement or offers of
employment made after the date of this Agreement, in either case without breach
of schedule 5, shall not be regarded as Employees or the subject of any such
offer when those Warranties become Repeated Warranties.

1.   The Seller warrants that:   1.1   the Disclosure Letter contains details of
the identities, dates of birth, job titles, basic annual salaries, bonuses,
commission and benefits of all the Employees;   1.2   copies of all of the
standard contracts applying to the Employees are annexed to the Disclosure
Letter;   1.3   there are no persons engaged or employed in the Business except
the Employees;   1.4   the Disclosure Letter contains details of any outstanding
offer of employment made to any individual by the Seller in relation to the
Business;   1.5   there are no agreements in relation to the Business between
the Seller and any trade union or other body representing the Employees nor are
there any works councils or staff associations or other employee representatives
in place;   1.6   as far as the Seller is aware, there is no material
outstanding or threatened claim or legal proceeding where the amount claimed is
in excess of £10,000 against the Seller by any Employee or any former employee
of the Business in relation to his or her employment;   1.7   the Seller has not
agreed for the future any variation of any of the terms referred to in 1.1
above;   1.8   the Seller is not aware of any Employee who has been off sick for
a period of 30 days or more in the six month period ending at the date of this
Agreement (whether or not consecutive) whether or not they have received, are
receiving or due to receive payment under any sickness or disability or
permanent health insurance scheme or Group Protection Insurance Scheme and so
far as the Seller is aware, there are no claims under such schemes pending or
threatened and in any event that all such claims are fully covered by insurance;

63



--------------------------------------------------------------------------------



 



Part 8 — Employment

1.9   there is no agreement, scheme or policy of insurance for the payment of
any allowances, lump sums or other like benefits during periods of sickness or
disablement for the benefit of the Employees, save as disclosed in the
Disclosure Letter;   1.10   there are no agreements for the provision of
consultancy services to the Seller in relation to the Business nor are there any
persons on secondment to or from the Seller in relation to the Business;   1.11
  there are no schemes in operation by or in relation to the Business under
which any Employee is entitled to any remuneration calculated by reference to
the whole or part of the turnover, profits or sales of the Business or to any
other form of bonus or commission or any performance related bonus plan;   1.12
  the Seller does not in respect of any Employee operate any approved share
option scheme, share incentive scheme, approved profit sharing scheme,
enterprise management incentive scheme, employee share ownership plan or
unapproved share scheme under which share benefits are provided, in respect of
any Employee. No other company provides any such scheme or plan in respect of
the Employees;   1.13   the Disclosure Letter sets out all material benefits to
which the Employees are entitled. No proposal or commitment has been
communicated to any Employee regarding the introduction, increase or improvement
of any material benefit;   1.14   all subsisting contracts of service and all
contracts for services with any individual to which the Seller is a party in
relation to the Business are determinable on three months’ notice or less;  
1.15   no Employee has given or received a period of notice terminating his or
her employment or engagement which has not yet expired;   1.16   other than in
relation to season ticket loans, the Seller has not made any loan or advance, or
provided any other form of financial assistance, to any Employee which is still
outstanding; and   1.17   except as set out in the Disclosure Letter there are
no Employees on maternity leave.

64



--------------------------------------------------------------------------------



 



Part 9 — Intellectual Property
Part 9: Intellectual Property

1.   DEFINITIONS       In this part 9, “Licence” means any licence, permission
or consent in respect of the use of any Intellectual Property Rights (including,
without limitation, any unwritten and/or informal licensing arrangement) and any
arrangement of which any licence, permission or consent forms part.   2.  
OWNERSHIP   2.1   The Seller is either the sole legal and beneficial owner of
the Transferring Intellectual Property, or the Seller has a valid Licence to use
all Transferring Intellectual Property.   2.2   The Seller does not own any
domain names that are used by it exclusively for the purposes of the Business.  
2.3   The Seller has not granted a Licence to any person in respect of any of
the Transferring Intellectual Property.   2.4   None of the Intellectual
Property Rights that are material for the purposes of the Business is used under
a Licence from a third party.   3.   ADEQUACY OF RIGHTS       The Transferring
Intellectual Property comprises all the Intellectual Property Rights necessary
to carry on the Business as conducted at Completion and the Disclosure Letter
contains details of all material Transferring Intellectual Property Rights.   4.
  INFRINGEMENTS   4.1   As far as the Seller is aware, no activities of the
Business infringe any Intellectual Property Rights of a third party or involve
the unlicensed use of a third party’s confidential information or give rise to
liability to pay compensation.   4.2   As far as the Seller is aware, no third
party has made any unauthorised use or exploitation of any Transferring
Intellectual Property or has infringed any Transferring Intellectual Property,
and no third party or competent authority has, within the 12 months prior to the
date of this Agreement, made any claim, challenge or opposition against the
Seller in relation to the Transferring Intellectual Property.

65



--------------------------------------------------------------------------------



 



Part 9 — Intellectual Property

5.   CONFIDENTIAL INFORMATION AND KNOW-HOW   5.1   The Seller enforces and
operates reasonable procedures to maintain the confidentiality of its
Confidential Information and Know-How relating to the Business. As far as the
Seller is aware, such confidentiality has not been materially breached.   5.2  
As far as the Seller is aware, the Seller has not disclosed (except in the
ordinary course of business or subject to a binding confidentiality agreement)
any Confidential Information or Know-How which is material to the Business.   6.
  REGISTERED INTELLECTUAL PROPERTY RIGHTS       Save as set out in schedule 1,
none of the Transferring Intellectual Property is registered and no application
for registration of any Transferring Intellectual Property has been made by the
Seller.

66



--------------------------------------------------------------------------------



 



Part 10 — Information Technology
Part 10: Information Technology

1.   DEFINITIONS       In this part 10:

     
“Hardware”
  means all information technology, telecommunications, network and peripheral
equipment used by the Seller exclusively for the purposes of the Business at
Completion;
 
   
“IT Systems”
  means all the Hardware and the Software; and
 
   
“Software”
  means all computer programs which are used by the Seller exclusively for the
purposes of the Business at Completion.

2.   THE HARDWARE AND SOFTWARE   2.1   The Seller owns or is permitted under
agreement to use the Hardware and owns or is licensed to use the Software.   2.2
  None of the Software was designed, written or developed for the purposes of
the Business.   3.   ADEQUACY OF IT SYSTEMS   3.1   The IT Systems are the only
information technology systems (including equipment and computer programs)
required by the Seller to carry on the Business as at the date of this
Agreement.   3.2   The IT Systems are in the possession of the Seller.   3.3  
No third party provides any part of the IT Systems under any outsourcing,
application service provider, hosting or similar arrangement.   4.   OPERATION
AND MAINTENANCE OF IT SYSTEMS   4.1   The Disclosure Letter contains details of
all the material agreements for the use of equipment, licences, maintenance and
support agreements specifically relating to the IT Systems.

67



--------------------------------------------------------------------------------



 



Part 10 — Information Technology

4.2   There has been no material disruption to the Business in the 12 month
period ending on the date of this Agreement due to failures or breakdowns of the
IT Systems or any part of them.   5.   SECURITY OF IT SYSTEMS       The
Disclosure Letter contains details of the security processes in place to protect
the IT Systems and the disaster recovery processes used by the Seller to enable
the Business to continue to function without any material disruption in the
event of a failure or breakdown of any part of the IT Systems.


68



--------------------------------------------------------------------------------



 



Part 11 — Taxation
Part 11: Taxation

1.   GENERAL   1.1   The Seller is not involved in any dispute with a Tax
Authority concerning any matter which affects the Business or any of the Assets
to be transferred under this Agreement.   1.2   None of the Assets is subject to
an Inland Revenue charge under section 237 and 238 IHTA 1984 nor has any person
exercised nor is entitled to exercise, in respect of any such Asset, any power
prescribed by section 212 IHTA 1984.   2.   VAT   2.1   The warranties set out
in clause 17 of this Agreement shall have effect in addition to the warranties
in this paragraph 2 of part 11 of schedule 3 to this Agreement.   2.2   The
Seller has complied with all statutory requirements, regulations, notices,
orders, directions and conditions relating to VAT in respect of the Assets and
the Business.   3.   STAMP TAXES       All documents to which the Seller is a
party which relate to or are necessary to prove the title of the Seller to any
of the Assets are in the United Kingdom have been duly stamped.   4.   CAPITAL
ASSETS       The Seller does not own any assets in respect of which it is
required to make adjustments pursuant to Part XV of the Value Added Tax
Regulations 1995.   5.   PAYE       The Seller has, for the purposes of PAYE and
national insurance contributions kept and used complete, accurate and up-to-date
records in respect of all Employees.

69



--------------------------------------------------------------------------------



 



SCHEDULE 4
Limitations on Seller’s Liability
In this schedule references to a Warranty Claim include references to a claim
for a breach of a Repeated Warranty and references to a Warranty Claim also
include a claim by the Buyer to be indemnified under clause 5.3 save that
paragraphs 1.1, 1.2, 3.2 and 4.1 of this schedule shall not apply to any claim
to be indemnified under clause 5.3.

1.   FINANCIAL LIMITS   1.1   The Seller shall not be liable in respect of any
Warranty Claim unless it has a liability in respect of that Warranty Claim in
excess of £15,000.   1.2   The Seller shall not be liable in respect of any
Warranty Claim unless it has an aggregate liability in respect of all Warranty
Claims (excluding all Warranty Claims for which the Seller has no liability by
reason of paragraph 1.1) and all Warranty Claims and Tax Claims under the Share
Purchase Agreement (other than Tax Claims pursuant to paragraphs 1.2, 1.3, 1.4,
1.5 and 1.6 of part 3 of schedule 3 of the Share Purchase Agreement) in excess
of £500,000 and in such circumstances it shall be liable for the entire amount
of such claims.   1.3   For the purposes of this paragraph 1, a Warranty Claim
which is based on more than one event or circumstance, each of which would
separately give rise to a Warranty Claim, shall be treated as a separate
Warranty Claim in respect of each event or circumstance.   1.4   The aggregate
liability of the Seller for all Warranty Claims and claims by the Buyer to be
indemnified under clause 5.3 and all Warranty Claims and Tax Claims under the
Share Purchase Agreement and claims by the Buyer to be indemnified under clause
4.4 of the Share Purchase Agreement shall not exceed the aggregate of:

  1.4.1   £43,373,000; and     1.4.2   plus any sum payable by the Buyer and
minus any sum payable to the Buyer in accordance with clause 6.4 of this
Agreement; and     1.4.3   less any amount paid to the Buyer under clause
11.8.2.1 of this Agreement; and

70



--------------------------------------------------------------------------------



 



  1.4.4   plus any sum payable by TRM Services Limited and minus any sum payable
to TRM Services Limited in accordance with clauses 6.2 and 6.5 of the Share
Purchase Agreement; and     1.4.5   minus any reduction in the purchase price
pursuant to clauses 10.8 and 10.9 of the Share Purchase Agreement; and     1.4.6
  plus any increase in the purchase price pursuant to clauses 10.8 and 10.9 of
the Share Purchase Agreement.

2.   NOTICES       If the Buyer becomes aware of any matter which gives give
rise to a Warranty Claim, the Buyer shall give written notice to the Seller as
soon as reasonably practicable, specifying the matter in reasonable detail, the
warranties which have or are likely to have been breached and so far as is
reasonably practicable its best estimate of the amount of the Warranty Claim or
likely Warranty Claim.   3.   TIME LIMITS   3.1   The Seller shall not be liable
in respect of any Warranty Claim (other than under part 11 of schedule 3) unless
notice of that Warranty Claim, given in accordance with paragraph 2, is received
by it on or before the date falling eighteen months after the Completion Date
and the Seller shall not be liable in respect of any claim under the Warranties
given in part 11 of schedule 3 unless notice of that claim, given in accordance
with paragraph 2, is received by the Seller on or before the sixth anniversary
of the Completion Date.   3.2   The Seller shall not be liable in respect of a
particular Warranty Claim if, on or before the date falling 20 Business Days
after the date on which notice of that Warranty Claim is received by the Seller,
the Seller has remedied the relevant breach or prevented the Buyer from
suffering any loss in respect of the subject matter of that Warranty Claim or
caused any loss so suffered by the Buyer to be made good. The Buyer shall comply
with all reasonable requests made by the Seller during that period for the
purposes of so remedying any such breach or preventing any such loss.   3.3  
The Seller shall not be liable in respect of a particular Warranty Claim (if not
previously satisfied, settled or withdrawn) unless legal proceedings have been
validly issued and served on the Seller on or before the date falling 120
Business Days after the date on which notice of that Warranty Claim was served
under paragraph 2.

71



--------------------------------------------------------------------------------



 



4.   EXCLUSION OF LIABILITY: GENERAL   4.1   The Seller shall not be liable in
respect of any Warranty Claim to the extent that the matter giving rise to the
Warranty Claim was disclosed in the Disclosure Letter in sufficient detail to
enable the Buyer to have a reasonable understanding of the nature and scope of
the matter disclosed.   4.2   The Seller shall not be liable in respect of a
Warranty Claim to the extent that the matter giving rise to the Warranty Claim
results from:

  4.2.1   any act or omission before Completion carried out or omitted at the
express request of the Buyer or any other member of the Buyer’s Group; or    
4.2.2   any act or omission on or after Completion carried out or omitted by or
on behalf of the Buyer or any member of the Buyer’s Group which the Buyer knew
or ought reasonably to have known would give rise to a Warranty Claim; or    
4.2.3   any breach by the Buyer of its obligations under this Agreement; or    
4.2.4   any act, event, occurrence or omission after the date of this Agreement
compelled by law, or from the enactment, amendment or change in the
interpretation after that date of any statute, regulation or practice of any
governmental, regulatory or other body, including a Tax Authority, whether or
not having retrospective effect, or any change after the date of this Agreement
in the rates of Taxation.

4.3   Nothing in this schedule 4 applies to a liability for any Warranty Claim
that arises or is delayed as a result of dishonesty, fraud, wilful misconduct or
wilful concealment by the Seller or any member of the Seller’s Group or
employee, former employee, officer, agent or adviser of the Seller or any member
of the Seller’s Group.   4.4   The Seller shall not be liable in respect of any
Warranty Claim to the extent that the matter giving rise to the Warranty Claim
constitutes a contingent liability of the Buyer or relates to a liability which
is not capable of being quantified until such liability becomes an actual
liability of the Buyer or becomes capable of being quantified and the time limit
in paragraph 3.3 shall not apply so long as the Warranty Claim is notified
within the period specified in paragraph 3.1. This paragraph shall not relieve
the Buyer from any obligation to give notice under paragraph 2 in respect of any
matter which constitutes a contingent liability of the Buyer or relates to a
liability which is not capable of being quantified.

72



--------------------------------------------------------------------------------



 



4.5   The Seller shall not be liable in respect of any Warranty Claim or the
quantum of the Warranty Claim shall be reduced to the extent that the Management
Accounts include a specific provision, accrual, reserve or allowance for any
matter relating to the subject of that Warranty Claim.   5.   RECOVERY FROM
THIRD PARTIES   5.1   If the Buyer becomes aware of any matter which would or
might give rise to a Warranty Claim (taking no account of paragraph 1.2 for
these purposes) and has or subsequently acquires a right to make recovery or
claim indemnity from any third party (including under any policy of insurance)
in relation to that matter, then it shall as soon as reasonably practicable
notify the Seller of the right, and shall comply with the provisions of
paragraphs 5.3 to 5.6.   5.2   If any sum is paid by or on behalf of the Seller
in satisfaction of a Warranty Claim, and the Buyer has or subsequently acquires
a right to make recovery or claim indemnity from any third party (including
under any policy of insurance) in respect of the matter giving rise to that
Warranty Claim, the Buyer shall as soon as reasonably practicable notify the
Seller of the right and the provisions of paragraphs 5.3 to 5.6 shall apply.  
5.3   The Buyer shall at the Seller’s written request and cost (and the Seller
hereby agrees to indemnify the Buyer and any member of its Group against all
costs incurred by the Buyer or any member of its Group resulting from the Buyer
complying with its obligations under this paragraph, including any directly
attributable increase in the premium payable on the renewal of any insurance
policy) take such action and initiate such proceedings, and give such
information and assistance, as the Seller may from time to time reasonably
request to dispute, resist, appeal, compromise, defend, remedy or mitigate the
matter or enforce against any person (other than the Seller) the rights of the
Buyer or the Seller in relation to the matter in question (save that a request
from the Seller shall be deemed to be unreasonable where there is a demonstrable
risk that the action requested would materially and adversely affect the
Business).   5.4   Whether or not the Seller makes any request under paragraph
5.3, the Buyer shall:

  5.4.1   consult with the Seller as soon as reasonably practicable with regard
to any actual or proposed developments relating to the matter in question and
provide the Seller with copies of all correspondence and documents they shall
reasonably request in relation to that matter; and     5.4.2   not admit
liability in respect of or settle or compromise the matter in question without
the prior written consent of the Seller such consent not to be unreasonably
withheld or

73



--------------------------------------------------------------------------------



 



      delayed save where obtaining that consent would materially and adversely
affect the Business.

5.5   To the extent that the Buyer receives any sum or other benefit by reason
of the enforcement of any rights such as are referred to in paragraphs 5.1 or
5.2, then either the Seller’s liability in relation to such Warranty Claim shall
be reduced by the Amount Recovered, or if any sum has already been paid by or on
behalf of the Seller in satisfaction of a Warranty Claim, then the Buyer shall
pay the Amount Recovered to the Seller on or before the date five Business Days
after the date on which that receipt or saving is made. For the purposes of
paragraph 1.2 of this schedule, the Seller shall be deemed never to have been
liable to the Buyer in respect of the Amount Recovered.   5.6   For the purposes
of paragraph 5.5 of this schedule, the “Amount Recovered” shall be equal to so
much of the sum or benefit received (including by way of interest or repayment
supplement) by reason of the enforcement of any rights such as are referred to
in paragraphs 5.1 or 5.2 as does not exceed the amount claimed by the Buyer in
relation to such Warranty Claim or (as the case may be) the payment by or on
behalf of the Seller in satisfaction of the relevant Warranty Claim, less any
Taxation payable by the Buyer in respect of that receipt and less all reasonable
costs and expenses of the Buyer in recovering that receipt or saving.   6.  
CONDUCT OF THIRD PARTY CLAIMS   6.1   In the event that any negotiations with
third parties or litigation in connection with any claim, action or demand by a
third party gives rise to an obligation on the Buyer to give notice under
paragraph 2 the provisions of paragraphs 6.2 to 6.4 shall apply.   6.2   The
Buyer shall at the Seller’s written request and cost (and the Seller hereby
agrees to indemnify the Buyer and any member of its Group against all costs
incurred by the Buyer or any member of its Group resulting from the Buyer
complying with its obligations under this paragraph, including any directly
attributable increase in the premiums payable on any insurance renewal), take
such action and initiate such proceedings, and give such information and
assistance, as the Seller may from time to time reasonably request to dispute,
resist, appeal, compromise, defend, remedy or mitigate the matter in question or
enforce against any person (other than the Seller) the rights of the Buyer or
the Seller in relation to the matter in question (save that a request from the
Seller shall be deemed to be unreasonable where there is a demonstrable risk
that the action requested would materially and adversely affect the Business).  
6.3   Whether or not the Seller makes any request under paragraph 6.1 the Buyer
shall:

74



--------------------------------------------------------------------------------



 



  6.3.1   consult with the Seller as soon as reasonably practicable with regard
to any actual or proposed developments relating to the matter in question and
provide the Seller with copies of all correspondence and documents in relation
to that matter which the Seller shall reasonably require; and     6.3.2   not
admit liability in respect of or settle or compromise the matter in question
without the prior written consent of the Seller, such consent not to be
unreasonably withheld or delayed save where obtaining such consent would
materially and adversely affect the Business

6.4   If there is any dispute between the Seller and the Buyer as to whether
liability in respect of any third party claim should be admitted or whether any
claim related to a right of first recovery from a third party (under paragraph
5) or a third party claim should be settled or compromised, liability shall not
be admitted, and that claim shall not be settled or comprised, other than in
accordance with the provisions of this paragraph. Any such dispute shall be
referred to leading counsel agreed between the Seller and the Buyer or, in
default of agreement on or before the date falling five Business Days after the
date on which an individual is first proposed for the purpose by either the
Seller or the Buyer, by the President for the time being of the Law Society of
England and Wales on the application of either the Seller or the Buyer. Any
individual to whom a dispute is so referred shall be instructed in writing to
give a written opinion, as soon as is reasonably practicable, as to which of the
courses of conduct proposed by the Buyer and by the Seller is most likely to
result in the third party claim being agreed, settled or compromised at the
least cost to the Seller, unless that course of action has a demonstrable risk
of having a material and adverse effect on the Business and the other course of
action proposed does not in which case, the individual to who the dispute has
been referred shall give his opinion as to the course of action which carries
the least risk of a material and adverse effect on the Business. The decision of
counsel (who shall act as expert and not as arbitrator) shall be final and
binding on the Buyer and the Seller for all purposes. Counsel’s fees and
expenses shall be borne by the Seller and the Buyer as counsel may determine in
his sole discretion or, if no such determination is made by the Seller and the
Buyer in equal shares. The parties shall then implement counsel’s decision as
soon as is reasonably practicable.   6.5   References in this paragraph 6 to any
claim, action or demand against the Buyer include the assertion of any right to
the same, including a right of termination.

75



--------------------------------------------------------------------------------



 



7.   REMEDIES   7.1   The Buyer irrevocably and unconditionally waives any right
it may have to rescind this Agreement for any misrepresentation, whether or not
contained in this Agreement or to terminate this Agreement for any other reason
save in accordance with clauses 4.4 and 9.7.   7.2   The Buyer irrevocably and
unconditionally waives any right it may have to sue the Seller or any of the
Seller’s advisers for misrepresentation, whether in equity, tort or under the
Misrepresentation Act 1967, in respect of any misrepresentation, whether or not
contained in this Agreement. The Buyer’s sole remedy in respect of any such
misrepresentation shall be an action for breach of contract under the terms of
this Agreement if and to the extent that the misrepresentation in question
constitutes a breach of the Warranties.   7.3   Without limiting clause 14.6 of
this Agreement, nothing in this paragraph 7 shall limit the Seller’s liability
for fraudulent misrepresentation, or the remedies available to the Buyer for
fraudulent misrepresentation.   8.   GENERAL   8.1   The Buyer shall not be
entitled to recover any loss or amount more than once under this Agreement.  
8.2   For the avoidance of doubt, if an amount is paid into the Escrow Account
in accordance with clause 5.4 the Buyer shall have no further right to bring a
Warranty Claim in respect of the same breach of a Repeated Warranty.   8.3  
Without limiting any obligations it may have at law or in equity, the Buyer
shall mitigate any loss in respect of which a Warranty Claim or a claim to be
indemnified for any loss, arises.   8.4   The Buyer acknowledges that the
Buyer’s Solicitors have explained to it the effect of paragraphs 7.1 and 7.2 and
clause 28 (entire agreement) and accepts that those paragraphs and clause 28 are
reasonable in all the circumstances.

76



--------------------------------------------------------------------------------



 



SCHEDULE 5
Conduct of Business Pending Completion
Between the date of this Agreement and the Completion Date (or any earlier date
on which the parties cease to have further rights or obligations under this
Agreement under clauses 4.4 or 9.7) the Seller shall:

1.   Operation of the Business       use all reasonable endeavours to:   1.1  
conduct the Business in all material respects in the usual way so as to maintain
it as a going concern;   1.2   conduct the business in accordance with all
applicable material legal requirements; and   1.3   co-operate with the Buyer to
assist the Buyer in preparing for the efficient continuation of the management
of the Business after Completion;   2.   Assets   2.1   not, without the prior
written consent of the Buyer, acquire or dispose of or agree to acquire or
dispose of any material Asset having a value in excess of £15,000, except in the
usual course of its business and for the avoidance of doubt the acquisition or
disposal of an ATM shall be in the ordinary course of business;   2.2   not,
without the prior written consent of the Buyer, create or agree to create any
Encumbrance over any Assets;   3.   Insurance   3.1   not, without the prior
written consent of the Buyer, do or fail to do anything that would be likely to
result in a material increase in the premium payable under such policy; or   3.2
  use all reasonable endeavours to ensure that the insurance policies covering
the Assets and the Business are maintained in the ordinary course of business;

77



--------------------------------------------------------------------------------



 



4.   Agreements   4.1   not, without the prior written consent of the Buyer,
terminate, or give notice to terminate, a Site Agreement, lease, tenancy or
licence;   4.2   apply for consent to do something requiring consent under an
existing Site Agreement, lease, tenancy or licence;   4.3   grant or refuse an
application by a tenant, licensee or occupier to do something requiring its
consent under a lease, tenancy or licence;   4.4   agree a new rent or fee
payable under a Site Agreement, lease, tenancy or licence;   4.5   enter into a
material long term, onerous or unusual agreement or arrangement;   4.6   enter
into, amend in any material way or terminate, any Contract other than in the
ordinary course of business;   5.   Employees   5.1   not, without the prior
written consent of the Buyer, amend in any material way, the terms of employment
or engagement of any Employee;   5.2   not, without the prior written consent of
the Buyer, provide or agree to provide a gratuitous benefit to any Employee (or
any of their dependants);   5.3   not, without the prior written consent of the
Buyer, employ or engage any person as an employee of the Business or give notice
to terminate (other than in circumstances justifying summary dismissal) the
employment of any Employee;   6.   Pension       not, without the prior written
consent of the Buyer, amend or discontinue (in whole or in part) the Pension
Scheme or communicate to any Employee of the Business a plan, proposal or
intention to amend, discontinue (in whole or in part) or exercise a discretion,
in relation to the Pension Scheme;   7.   Insider Agreements

78



--------------------------------------------------------------------------------



 



    not, without the prior written consent of the Buyer enter into an agreement
or arrangement in relation to the Business in which the Seller, or a member of
the Seller’s Group or a director or former director of the Seller or any member
of the Seller’s Group, is interested;

save that in no circumstances shall the Seller be liable for any action taken or
not taken as a result of or pursuant to the terms of this Agreement and/or the
Share Purchase Agreement which results in a breach of the provisions of this
schedule 5.
SCHEDULE 6
Confidential Treatment
SCHEDULE 7
Confidential Treatment
SCHEDULE 8
Confidential Treatment
SCHEDULE 9
Confidential Treatment
SCHEDULE 10
Confidential Treatment
SCHEDULE 11
Confidential Treatment
SCHEDULE 12
Confidential Treatment

79



--------------------------------------------------------------------------------



 



                 
SIGNED by
    )          
 
    )     CLIVE KAHN
duly authorised on behalf of
    )          
TRAVELEX UK LIMITED
    )          
 
               
 
               
SIGNED by
    )          
duly authorised on behalf of
    )     ASHLEY DEAN
TRM (ATM) LIMITED
    )          
 
               
 
               
EXECUTED as a DEED by
    )          
TRM CORPORATION
    )          
acting by
    )     TOM MANN  
 
          Director
 
               
 
          ASHLEY DEAN  
 
          Director/Secretary

80